 

Exhibit 10.29

 

 

AMENDMENT NUMBER FIVE TO SECOND

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NUMBER FIVE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 1, 2019, is entered into by and between JMP
HOLDING LLC, formerly known as JMP Group LLC, a Delaware limited liability
company (“Borrower”), the lenders from time to time party to the below-defined
Credit Agreement (together with their respective successors and assigns, each a
“Lender” and collectively, the “Lenders”) and CITY NATIONAL BANK, a national
banking association (“CNB”), as the administrative agent for the Lenders, (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”) , and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Borrower, Agent and the Lenders are party to that certain Second
Amended and Restated Credit Agreement, dated as of April 30, 2014 (as amended
and in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”; the Existing Credit Agreement, as amended by this
Amendment, is referred to herein as the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Existing Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Lenders
are willing to accommodate Borrower’s requests.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.

DEFINITIONS. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

2.

AMENDMENTS TO EXISTING CREDIT AGREEMENT. On the terms and subject to the
conditions of this Amendment:

 

(a)     The Existing Credit Agreement is amended as set forth in Exhibit A
(stricken text shall be deleted from the Existing Amended Credit Agreement
(indicated textually in the same manner as the following example:  stricken
text), and double-underlined text shall be added to the Existing Credit
Agreement (indicated textually in the same manner as the following example:
double-underlined text or double-underlined text)).

 

(b)     Exhibit C-1 of the Existing Credit Agreement is hereby amended and
restated in its entirety with Exhibit C-1 attached hereto.

 

1

--------------------------------------------------------------------------------

 

 

3.     REPRESENTATIONS AND WARRANTIES. Borrower hereby represents and warrants
to Agent and the Lenders as follows:

 

a.     Borrower has the requisite power and authority to execute and deliver
this Amendment and the authority to perform its obligations hereunder and under
the Loan Documents to which it is a party. The execution, delivery, and
performance of this Amendment and the performance by Borrower of each Loan
Document to which it is a party (i) have been duly approved by all necessary
action and no other proceedings are necessary to consummate such transactions;
and (ii) are not in contravention of (A) any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court or
governmental authority binding on it, (B) the terms of its organizational
documents, or (C) any provision of any contract or undertaking to which it is a
party or by which any of its properties may be bound or affected;

 

b.     This Amendment has been duly executed and delivered by Borrower. This
Amendment will, upon its effectiveness in accordance with the terms hereof, and
each Loan Document to which Borrower is a party is the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, and is in full force and effect except as such validity and
enforceability is limited by the laws of insolvency and bankruptcy, laws
affecting creditors’ rights and principles of equity applicable hereto;

 

c.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower;

 

d.     Borrower does not have any actual or potential claim or cause of action
against Agent or any Lender for any actions or events occurring on or before the
date hereof, and Borrower hereby waives and releases any right to assert same;

 

e.     No Default or Event of Default has occurred and is continuing on the date
hereof or as of the date of the effectiveness of this Amendment after giving
effect to this Amendment and the Disclosure Statement Update (as defined below);
and

 

f.     The representations and warranties in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (except to the
extent qualified by materiality, then such representations and warranties are
true and correct in all respects) on and as of the date hereof, as though made
on such date (except to the extent that such representations and warranties
relate solely to an earlier date) after giving effect to this Amendment and the
Disclosure Statement Update.

 

2

--------------------------------------------------------------------------------

 

 

4.     COLLATERAL EXCLUSION. Agent hereby agrees that, notwithstanding anything
to the contrary in the Loan Documents, the Collateral shall not include, and
Agent hereby releases from the Lien created by any of the Loan Documents, any
CLO Preference Shares solely to the extent that (a) the applicable subscription
agreement for such CLO Preference Shares prohibits the applicable Loan Party
from granting a Lien on such CLO Preference Shares in favor of Agent to secure
the Obligations (or the obligations of such Loan Party arising under the
Guaranty executed by such Loan Party) and (b) such prohibition is not rendered
unenforceable by Section 9-406 or 9-408 of the Uniform Commercial Code as in
effect in any applicable jurisdiction or by any other applicable law.

 

5.     CONDITIONS PRECEDENT TO THIS AMENDMENT. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:

 

a.     Agent shall have received this Amendment, duly executed by Borrower, and
the same shall be in full force and effect;

 

b.     Agent shall have received an updated Disclosure Statement prepared by
Borrower and dated as of the date hereof (the “Disclosure Statement Update”)

 

c.     Agent shall have received a reaffirmation and consent (the “Reaffirmation
and Consent”) substantially in the form attached hereto as Exhibit B, duly
executed and delivered by each Person that is listed on the signature pages
thereof;

 

d.     The representations and warranties in the Credit Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date) after giving
effect to this Amendment and the Disclosure Statement Update;

 

e.     No Default or Event of Default shall have occurred and be continuing as
of the date of the effectiveness of this Amendment after giving effect to this
Amendment and the Disclosure Statement Update;

 

f.     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower;

 

g.     Agent shall have received the following documents, duly executed and
delivered by such parties, and each in form and substance satisfactory to Agent:

 

(i)      an Officer’s Certificate from the secretary of the Borrower, dated as
of the date hereof, (a) attesting to the resolutions of such party’s board of
directors (or other similar body) authorizing its execution, delivery, and
performance of this Agreement, (b) authorizing officers of such party to execute
the same, (c) attesting to the incumbency and signatures of such specific
officers of such party and (d) attesting to copies of such party’s Governing
Documents, as amended, modified or supplemented to the date thereof; and

 

3

--------------------------------------------------------------------------------

 

 

(ii)     resolutions of each Loan Party’s board of directors (or other similar
body) authorizing its execution, delivery, and performance of the Reaffirmation
and Consent;

 

h.     All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

 

i.     Agent shall have received in immediately available funds the Amendment
Fee (as defined below).

 

6.     AMENDMENT FEE. Borrower shall pay to Agent for the ratable benefit of the
Lenders an amendment fee (the “Amendment Fee”) equal to $62,500, which Amendment
Fee is fully-earned on the date hereof and is non-refundable when paid.

 

7.     AGREEMENTS.  This Amendment has been entered into without force or
duress, of the free will of Borrower, and the decision of Borrower to enter into
this Amendment is a fully informed decision and Borrower is aware of all legal
and other ramifications of each decision.  It has read and understands this
Amendment, has consulted with and been represented by independent legal counsel
of its own choosing in negotiations for and the preparation of this Amendment,
has read this Amendment in full and final form, and has been advised by its
counsel of its rights and obligations hereunder and thereunder.

 

8.     Payment of Costs and Fees. Borrower shall reimburse Agent on demand for
all of its actual out-of-pocket costs, expenses, fees and charges in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any documents and instruments relating hereto (which costs may include the
reasonable fees and expenses of any attorneys retained by Agent).

 

9.     CONSTRUCTION. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.

 

10.     ENTIRE AMENDMENT. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

11.     COUNTERPARTS; ELECTRONIC EXECUTION. This Amendment may be executed in
any number of counterparts, all of which when taken together shall constitute
one and the same instrument and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed counterpart
of this Amendment by telefacsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.

 

4

--------------------------------------------------------------------------------

 

 

12.     Effect on Loan Documents.

 

a.     The Existing Credit Agreement, as amended hereby, and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms and hereby are ratified and confirmed in all respects.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. The execution, delivery and performance of this Amendment
shall not operate, except as expressly set forth herein, as a modification or
waiver of any right, power, or remedy of Agent or any Lender under the Credit
Agreement or any other Loan Document. The amendments set forth herein are
limited to the specifics hereof, and, except as expressly set forth herein,
shall neither excuse any future non-compliance with the Credit Agreement, nor
operate as a waiver of any Unmatured Event of Default or Event of Default.

 

b.     Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

c.     To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control. To the extent that any terms and conditions in
any of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

d.     This Amendment is a Loan Document.

 

e.     Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

13.     Reaffirmation of Obligations. Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and as amended hereby. Borrower hereby further ratifies and reaffirms the
validity and enforceability of all of the liens and security interests in the
Collateral heretofore granted, pursuant to and in connection with any Loan
Document to Agent as collateral security for the obligations under the Loan
Documents in accordance with their respective terms, and acknowledges that all
of such liens and security interests, and all Collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof, in each case except as otherwise
expressly provided in the Loan Documents.

 

14.     Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.

 

BORROWER:

JMP HOLDING LLC, formerly known as

JMP Group LLC,

a Delaware limited liability company

 

 

By: /s/ Raymond Jackson                   

Name: Raymond Jackson                   

Title: Chief Financial Officer              

 

 

[Signature Page To Amendment Number FIVE TO

second amended and restated Credit Agreement]

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDER:

CITY NATIONAL BANK, 
a national banking association,
as Agent and as a Lender

 

 

By: /s/ Eric Lo                                  

Name: Eric Lo                                  

Title: Senior Vice President             
 

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FIVE TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

(attached)

 

 

--------------------------------------------------------------------------------

 

 

Conformed through Amendment Number FourFive, dated as of August 6, 2016July 1,
2019

 

════════════════════════════════════════════════════     

 

 

 

 

 

 

 

 

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of April 30, 2014

 

by and among

 

 

JMP GROUP LLC,

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

CITY NATIONAL BANK,

 

as Administrative Agent and Lead Arranger

 

 

 

 

 

 

 

 

 

 

════════════════════════════════════════════════════

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

DEFINITIONS AND CONSTRUCTION

1

1.1

Definitions

1

1.2

Construction

24

ARTICLE II

AMOUNT AND TERMS OF LOANS

24

2.1

Revolving Credit Facility

24

2.2

Rate Designation

25

2.3

Interest Rates; Payment of Principal and Interest

26

2.4

Default Rate

28

2.5

Computation of Interest and Fees Maximum Interest Rate

28

2.6

Request for Borrowing

28

2.7

Conversion or Continuation

31

2.8

Mandatory Repayment

32

2.9

Voluntary Prepayments

33

2.10

[Intentionally Omitted]

33

2.11

Fees

33

2.12

Maintenance of Loan Account; Statements of Obligations

33

2.13

Increased Costs

34

2.14

Suspension of LIBOR Rate Loans

34

2.15

Funding Sources

34

2.16

Place of Borrowings

34

2.17

Survivability

34

2.18

Letters of Credit

35

2.19

Accordion

38

ARTICLE III

CONDITIONS TO LOANS

40

3.1

Conditions Precedent to Effectiveness

40

3.2

Conditions Precedent to All Extensions of Credit

41

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BORROWER

42

4.1

Due Organization

42

4.2

Interests in Borrower and its Subsidiaries

42

4.3

Requisite Power and Authorization

42

4.4

Binding Agreements

43

4.5

Other Agreements

43

4.6

Litigation: Adverse Facts

43

4.7

Government Consents

43

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

4.8

Title to Assets; Liens

44

4.9

Payment of Taxes

44

4.10

Governmental Regulation

44

4.11

Disclosure

45

4.12

Debt

45

4.13

Existing Defaults

45

4.14

No Default

45

4.15

Immaterial Subsidiaries

45

4.16

Excluded Subsidiaries

45

4.17

Patriot Act

46

4.18

OFAC

46

ARTICLE V

AFFIRMATIVE COVENANTS OF BORROWER

46

5.1

Accounting Records and Inspection

46

5.2

Financial Statements and Other Information

46

5.3

Existence

48

5.4

Payment of Taxes and Claims

48

5.5

Compliance with Laws

49

5.6

Further Assurances

49

5.7

Formation of Subsidiaries

49

ARTICLE VI

NEGATIVE COVENANTS OF BORROWER

50

6.1

Debt

50

6.2

Liens

50

6.3

Investments

50

6.4

[Intentionally Omitted]

52

6.5

Dividends

52

6.6

Restriction on Fundamental Changes

52

6.7

Sale of Assets

53

6.8

Transactions with Shareholders and Affiliates

54

6.9

Conduct of Business

54

6.10

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent

54

6.11

Use of Proceeds

54

6.12

Misrepresentations

55

6.13

Margin Regulation

55

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

6.14

Financial Covenants

55

ARTICLE VII

EVENTS OF DEFAULT AND REMEDIES

55

7.1

Events of Default

55

7.2

Remedies

58

ARTICLE VIII

EXPENSES AND INDEMNITIES 58

8.1

Expenses

58

8.2

Indemnity

58

ARTICLE IX

ASSIGNMENT AND PARTICIPATIONS

59

9.1

Assignments and Participations

59

9.2

Successors

61

ARTICLE X

AGENT: THE LENDER GROUP

62

10.1

Appointment and Authorization of Agent

62

10.2

Delegation of Duties

62

10.3

Liability of Agent

62

10.4

Reliance by Agent

63

10.5

Notice of Unmatured Event of Default or Event of Default

63

10.6

Credit Decision

63

10.7

Costs and Expenses; Indemnification

64

10.8

Agent in Individual Capacity

64

10.9

Successor Agent

65

10.10

Lender in Individual Capacity

65

10.11

Withholding Taxes

65

10.12

Collateral Matters

67

10.13

Restrictions on Actions by Lenders; Sharing of Payments

68

10.14

Agency for Perfection

68

10.15

Payments by Agent to the Lenders

68

10.16

Concerning the Collateral and Related Loan Documents

68

10.17

Field Examinations and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information

69

10.18

Several Obligations; No Liability

70

10.19

Legal Representation of Agent

70

10.20

Prohibited Event

70

ARTICLE XI

MISCELLANEOUS

70

11.1

No Waivers, Remedies

70

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

Page

 

11.2

Waivers and Amendments

71

11.3

Notices

72

11.4

Successors and Assigns

72

11.5

Headings

72

11.6

Execution in Counterparts; Effectiveness

72

11.7

GOVERNING LAW

73

11.8

JURISDICTION AND VENUE

73

11.9

WAIVER OF TRIAL BY JURY

73

11.10

Independence of Covenants

74

11.11

Confidentiality

74

11.12

Revival and Reinstatement of Obligations

74

11.13

Complete Agreement

74

11.14

USA PATRIOT Act

75

11.15 No Novation 75

 

-iv-

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 30, 2014,
is entered into by and among JMP GROUP LLC, a Delaware limited liability company
(“Borrower”), the lenders identified on the signature pages hereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and CITY NATIONAL BANK, a national banking association (“CNB”), as
administrative agent for the Lenders and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”)
and as lead arranger.

 

W I T N E S S E T H

 

WHEREAS, CNB and Borrower are parties to that certain Amended and Restated
Credit Agreement, dated as of October 11, 2012 (as amended, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”); and

 

WHEREAS, CNB and Borrower desire to amend and restate the Existing Credit
Agreement in its entirety subject to the terms and conditions set forth herein,
it being understood that no repayment of the obligations under the Existing
Credit Agreement is being effected hereby, but merely an amendment and
restatement in accordance with the terms hereof;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Existing Credit Agreement in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND CONSTRUCTION

 

1.1     Definitions. For purposes of this Agreement (as defined below), the
following initially capitalized terms shall have the following meanings:

 

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

1

--------------------------------------------------------------------------------

 

 

“Agent’s Liens” means the Liens granted by Borrowerany Loan Party or its
SubsidiariesUltimate Parent to Agent under this Agreement or the other Loan
Documents.

 

“Agreement” means this Credit Agreement among Borrower, Lenders, and Agent,
together with all exhibits and schedules hereto, including the Disclosure
Statement.

 

“Amended and Restated Guaranty” means that certain Amended and Restated General
Continuing Guaranty, dated as of even date herewith, executed and delivered by
Harvest in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, in respect of the obligations of Borrower owing to the Lender
Group and the Bank Product Providers under this Agreement and the other Loan
Documents.

 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Asset Acquisition” means any purchase or other acquisition by Borrower or a
Guarantor of all or a material portionsubstantially all of the assets of any
other Person or of a business line of such Person.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer or employee of Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding RevolverRevolving Credit Facility
Usage).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolving Credit Facility Commitment previously made
pursuant to Section 2.19 of this Agreement.

 

"Bank Product" means any one or more of the following financial products or
accommodations extended to BorrowerUltimate Parent or any of its Subsidiaries by
a Bank Product Provider: (a) Credit Card Services, (b) Cash Management Services,
or (c) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by BorrowerUltimate Parent or any of its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by BorrowerUltimate Parent
or any of its Subsidiaries to any Bank Product Provider pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that Borrower
or its Subsidiaries are obligated to reimburse to Agent or any Lender as a
result of Agent or such Lender purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to
BorrowerUltimate Parent or any of its Subsidiaries.

 

2

--------------------------------------------------------------------------------

 

 

"Bank Product Provider" means CNB or any of its Affiliates.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.

 

“Base LIBOR Rate” means the ICE Benchmark Administration definition (or any
successor or substitute to such definition) of the London InterBank Offered
Rates as made available by Bloomberg LP (or such other successor to or
substitute for such definition or such service as may be designated by Agent)
for the applicable monthly period upon which the Interest Period is based for
the LIBOR Rate Loan selected by Borrower and as quoted by Agent, in the case of
an initial LIBOR Rate Loan or a conversion of a Base Rate Loan to a LIBOR Rate
Loan, on the Business Day Borrower requests a LIBOR Rate Loan or, in the case of
a continuation of an existing LIBOR Rate Loan, on the last Business Day of an
expiring Interest Period (and, if any such rate is below zero, the Base LIBOR
Rate shall be deemed to be zero).

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate most recently announced by Agent at its principal office in Los
Angeles, California as its “Prime Rate”.

 

“Base Rate Borrowing” means any Borrowing designated by Borrower as a Base Rate
Borrowing or any Borrowing which, pursuant to Section 2.7(a), is deemed to be
converted to a Base Rate Loan.

 

“Base Rate Loan” means any Loan bearing interest at the Base Rate.

 

“Borrower” shall have meaning set forth in the introduction to this Agreement.

 

“Borrowing” means a borrowing under the Revolving Credit Facility consisting of
a Revolving Loan made by the Lenders (or Agent on behalf thereof) to Borrower.

 

“Broker/Dealer Credit Facility” means the credit facility evidenced by the Note
Agreement.

 

“Broker/Dealer Guaranty” means any guaranty executed and delivered by Borrower
or any Guarantor in favor of CNB in respect of the obligations of JMP Securities
owing to CNB under the Note Agreement; and “Broker/Dealer Guaranties” means all
of the foregoing Broker/Dealer Guaranties.

 

“Business Day” means a day when major commercial banks are open for business in
California, other than Saturdays or Sundays.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.

 

3

--------------------------------------------------------------------------------

 

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody’s Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with (i)
CNB or (ii) any bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $1,000,000,000, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Cash Secured Letter of Credit” means any letter of credit to the extent that
the account party or applicant’s reimbursement obligations with respect thereto
are secured solely by a pledge of cash, Cash Equivalents in an amount equal to
at least 100% of the undrawn amount of such letter of credit.

 

“Change of Control Event” means the occurrence of any of the following: (a) any
Person or two or more Persons acting in concert, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the SEC under the 1934 Act, as
then in effect), directly or indirectly, of Securities of JMPGUltimate Parent
(or other securities convertible into such Securities) representing 35% or more
of the combined voting power of all Securities of JMPGUltimate Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of JMPGUltimate Parent; (b) any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power,
directly or indirectly, to direct or cause the direction of the management or
policies of JMPGUltimate Parent, whether through the ownership of voting
securities, by contract or otherwise or to exercise control over the Securities
of such Person entitled to vote for members of the Board of Directors of
JMPGUltimate Parent on a fully-diluted basis (and taking into account of such
Securities that such Person or group has the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
Securities; (c) JMPGUltimate Parent ceases to own, directly or indirectly, and
control (i) 100% of the aggregate outstanding Securities of Borrower and each
Guarantor (other than the Specified Guarantors) and (ii) 50.1% of the aggregate
outstanding Securities of each Specified Guarantor; (d) Borrower ceases to own,
directly or indirectly, and control 100% of the aggregate voting power of the
outstanding Securities of JMP Securities or any Guarantor; or (e) a Change of
Executive Event; provided, however, that the acquisition by Ultimate Parent of
the Securities of JMPG (or other securities convertible into such Securities)
representing 100% of the combined voting power of all Securities of JMPG
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of JMPG shall not constitute a
Change of Control Event, so long as, concurrently therewith, each shareholder of
JMPG exchanges its shares in JMPG for an equivalent percentage of shares in
Ultimate Parent.

 

4

--------------------------------------------------------------------------------

 

 

“Change of Executive Event” means the failure of three or more of Joseph A.
Jolson, Carter Mack, Craig Johnson, Mark Lehmann, and Kent LedbetterThomas
Wright to be actively involved on an ongoing basis in the management of
BorrowerUltimate Parent or any of its Subsidiaries.

 

“Closing Date” means the first date when all of the conditions precedent set
forth in Section 3.1 have been satisfied.

 

“CLO Entity” means the entity identified as the “CLO Entity” on the Disclosure
Statement delivered pursuant to Section 3.1(a) formed for the sole purpose of
investing in collateralized loan obligation assets and in other activities
incident thereto.any CLO Fund Entity or any CLO Warehouse Entity.

 

“CLO Fund Entity” means an entity formed by Ultimate Parent or any of its
Subsidiaries, or by any CLO Warehouse Entity, for the sole purpose of investing
in collateralized loan obligation assets and in other activities incident
thereto and either (a) in which Ultimate Parent or any of its Subsidiaries holds
any Securities or (b) which is managed by Ultimate Parent, any of its
Subsidiaries, Medalist Partners LP or any of its Affiliates, or any other Person
approved by Agent in its reasonable discretion.

 

“CLO Notes” means any class of notes, certificates or other evidences of Debt
issued by any CLO Entity.

 

“CLO Preference Shares” means any preference shares issued by a CLO Entity.

 

“CLO Securities” means any CLO Notes or CLO Preference Shares.

 

“CLO Warehouse Entity” means an an entity formed by Ultimate Parent or any of
its Subsidiaries for the sole purpose of acquiring and holding collateralized
loan obligation assets in anticipation of contributing such assets to a CLO Fund
Entity and in other activities incident thereto and which is managed by Ultimate
Parent, any of its Subsidiaries, Medalist Partners LP or any of its Affiliates,
or any other Person approved by Agent in its reasonable discretion. As of the
Fifth Amendment Effective Date, JMP Credit Advisors Long-Term Warehouse Ltd., an
exempted company incorporated with limited liability and existing under the laws
of the Cayman Islands, is a CLO Warehouse Entity.

 

“CNB” has the meaning set forth in the preamble to this Agreement.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or any Guarantor upon which a Lien is
granted under any of the Loan Documents.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.

 

5

--------------------------------------------------------------------------------

 

 

“Contractual Obligation” means, as applied to any Person, any provision of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement,
or other material instrument to which that Person is a party or by which any of
its Assets is subject.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary with respect to a Securities Account or bank
with respect to a Deposit Account.

 

“Converted Term Loan” has the meaning set forth in Section 2.3(e).

 

“Credit Card Services” means any credit card services including (a) credit cards
(including commercial cards (including so-called “purchase cards”, “procurement
cards” or “p-cards”)), (b) credit card processing services, (c) debit cards, or
(d) stored value cards.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debt” means, with respect to any Person, (a) all obligations for such Person
for borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit, bankers acceptances,
interest rate swaps, or other financial products, (c) all obligations of such
Person to pay the deferred purchase price of Assets or services, exclusive of
trade payables that are due and payable in the ordinary and usual course of such
Person’s business, (d) all Capitalized Lease Obligations of such Person, (e) all
obligations or liabilities of others secured by a Lien on any Asset owned by
such Person, irrespective of whether such obligation or liability is assumed, to
the extent of the lesser of such obligation or liability or the fair market
value of such Asset, and (f) all Contingent Obligations of such Person.

 

“Debt Service” means as of any measurement date, the result of the product of
(a) the aggregate amount of all scheduled payments (but not mandatory
prepayments) of principal and interest required to be paid in respect of any and
all Total Funded Debt during the immediately preceding fiscal quarter for which
financial statements were most recently required to have been delivered pursuant
to Section 5.2 of this Agreement (excluding any payments of principal and
interest required to be paid on the maturity date of any Total Funded Debt and
any payments of principal and interest that are paid with the proceeds of any
Refinancing Debt) multiplied by (b) four.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under this Agreement on the date that it is required
to do so under this Agreement, (b) notified Borrower, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
Business Day after written request by Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund any amounts
required to be funded by it under this Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement within one Business Day of the date that it is required to
do so under this Agreement, unless the subject of a good faith dispute, or (f)
(i) becomes or is insolvent or has a parent company that has become or is
insolvent, or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee, or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

6

--------------------------------------------------------------------------------

 

 

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means account number 432-654-168 of Borrower maintained
with CNB, or such other deposit account of Borrower (located within the United
States) designated, in writing, and from time to time, by Borrower to Agent.

 

“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Borrower, that sets forth information regarding or
exceptions to the representations, warranties, and covenants made by Borrower
herein, as amended as of the Fifth Amendment Effective Date and as further
amended from time to time to the extent permitted hereby.

 

“Distribution” has the meaning ascribed thereto in Section 6.5 hereof.

 

“Dollars” and “$” mean United States of America dollars or such coin or currency
of the United States of America as at the time of payment shall be legal tender
for the payment of public and private debts in the United States of America.

 

“Earn-Out Arrangements” shall mean payments required to be made in connection
with a Permitted Acquisition which obligations are subordinated to the
Obligations on terms satisfactory to Agent (it being understood that the
subordination provisions set forth on Schedule E-1 shall be deemed to be
satisfactory to Agent) that are contingent on the performance of the target of
such Permitted Acquisition over a period of time following the closing such
Permitted Acquisition.

 

“EBITDA” means, with respect to JMPG and its Subsidiaries for any period, the
result of Net Income, minus extraordinary gains, plus extraordinary losses,
interest expense, income taxes, depreciation, amortization, general loan loss
reserves established upon the establishment of the applicable CLO Entity in
accordance with GAAP, other non-cash expenses, and expenses of Permitted
Acquisitions not to exceed $1,500,000 per Permitted Acquisition and $2,500,000
in the aggregate during any fiscal year, in each case determined for such period
determinedfor Ultimate Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided however, that (x) any Net Income EBITDA
attributable to the CLO EntityEntities or JMP Securities shall only be included
for the purposes of calculating EBITDA under this Agreement to the extent of any
distributions by the CLO Entity to a Loan PartyEntities or JMP Securities to a
Loan Party and (y) any EBITDA attributable to any Subsidiary that is not a Loan
Party shall be excluded for the purposes of calculating EBITDA under this
Agreement (other than EBITDA attributable to JMP Securities to the extent
permitted to be included for purposes of calculating EBITDA under this Agreement
by the preceding clause (x)).

 

7

--------------------------------------------------------------------------------

 

 

"Eurocurrency Reserve Requirement" means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called "Eurocurrency
Liabilities", including Regulation D (12 C.F.R. §224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” shall have the meaning set forth in Article VII of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.

 

“Excluded Fund” means any (a) fund or investment company managed, directly or
indirectly, by Borrower orUltimate Parent or any of its Subsidiaries or (b) any
CLO Entity.

 

“Excluded Subsidiary” means (a) each Subsidiary of Ultimate Parent identified on
the Disclosure Statement and, (b) each Subsidiary of Ultimate Parent whose
Securities are not, directly or indirectly, wholly owned by Ultimate Parent and
(c) each other Person identified on a Compliance Certificate as an Excluded
Subsidiary and that is deemed an Excluded Subsidiary in accordance with the
provisions of Section 5.7(b).

 

“Existing CLO Fund Entities” means the CLO Fund Entities set forth in the
Disclosure Statement in which Ultimate Parent or its Subsidiaries holds any CLO
Securities as of the Fifth Amendment Effective Date.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

 

“Existing Credit Agreement Closing Date” means August 3, 2006.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means that certain fee letter between Borrower and Agent, dated as
of even date herewith, in form and substance satisfactory to Agent.

 

“Final Payment Date” means the earlier to occur of (a) June 4, 2022; or (b) the
date that is 90 days prior to the earliest maturity date set forth in any of the
2013 Notes or the 2014 Notes.Fifth Amendment Effective Date” means July 1, 2019,
which is the date on which all conditions to effectiveness of the Amendment
Number Five to Second Amended and Restated Credit Agreement, dated as of July 1,
2019, among Borrower, the Lenders and Agent have been satisfied.

 

“Final Payment Date” means the earlier to occur of (x) December 31, 2023 and (y)
such earlier date on which the Revolving Loans shall become due and payable in
accordance with the terms of this Agreement and the other Loan Documents;
provided, however, that the Final Payment Date for the Revolving Loans and the
Converted Term Loans shall be the Springing Maturity Date if, as of the last day
of the fiscal quarter most recently ended prior to the Springing Maturity Date
that is no less than 90 days earlier than the Springing Maturity Date, the
Springing Maturity Savings Condition is not satisfied as of such date.

 

8

--------------------------------------------------------------------------------

 

 

“Final Revolving Commitment Termination Date” means , subject to the provisions
of the proviso to Section 2.1(d) hereof, the earlier to occur of (a) June 4,
2019; orDecember 31, 2020; and (b) such earlier date on which the Revolving
Loans shall become due and payable in accordance with the terms of this
Agreement and the other Loan Documents.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Fixed Charge Coverage Ratio” means, with respect to JMPG and its Subsidiaries
for the twelve monthfour-quarter period ending on any date, the ratio of (i) the
sum of (A) EBITDA for such period minus (B) Capital Expenditures made by JMPG
and its Subsidiariesin cash (to the extent not already incurred in a prior
period) or incurredby Ultimate Parent and its Subsidiaries (but excluding any
Subsidiary that is not a Loan Party) during such period, to (ii) Fixed Charges
for such period; provided however, any amounts attributable to the consolidated
CLO EntityEntities shall be excluded for the purposes of determining Fixed
Charge Coverage Ratio.

 

“Fixed Charges” means, with respect to JMPG and its Subsidiaries for any period,
the sum, without duplication, of (a) Interest Expense during such period, (b)
principal payments required to be paid in respect of Debt (other than
intercompany debt) of JMPG and its Subsidiaries during such period, (c) an
amount equal to the total outstanding balance of the Revolving Loans (as at the
last day of such period) divided by 5, and (dUltimate Parent and its
Subsidiaries (but excluding any Subsidiary that is not a Loan Party) during such
period, after giving effect to the elimination of any scheduled principal
payments of the Converted Term Loan resulting from voluntary prepayments of the
Converted Term Loan during such period that are applied to such scheduled
prepayments in accordance with Section 2.9 hereof and (c) all federal, state,
and local income taxes (which, for the avoidance of doubt, shall not be
negative) of Ultimate Parent and its Subsidiaries (but excluding any Subsidiary
that is not a Loan Party) accrued for such period.

 

“Focus Reports” means the Financial Operational Combined Uniform Single reports
filed with FINRA.

 

“Foreign Subsidiary” means any Subsidiary of BorrowerUltimate Parent that is not
organized under the laws of any state of the United States or the District of
Columbia.

 

“Funding Date” means the date on which a Loan occurs.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time; provided that whether a lease constitutes a
capitalized lease or an operating lease shall be determined (a) based on GAAP as
in effect on the Fifth Amendment Effective Date, notwithstanding any
modification or interpretative change thereto after the Fifth Amendment
Effective Date and (b) without giving effect to any treatment of leases under
Accounting Standards Codification 842 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or
effect).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation or formation, by-laws or operating agreement,
partnership agreement or other organizational or governing documents of such
Person.

 

9

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any federal, state, local, or other governmental
department, commission, board, bureau, agency, central bank, court, tribunal, or
other instrumentality, domestic or foreign.

 

“Guarantors” means (a) Harvest and (b) each other Person who from time to time
guarantees the Obligations of Borrower under this Agreement, and “Guarantor”
means any one of them.

 

“Guaranty” means each guaranty, in form and substance satisfactory to Agent,
executed and delivered by any Guarantor in favor of Agent, for the benefit of
the Lender Group and the Bank Product Providers, pursuant to Section 5.7 or
otherwise, and “Guaranties” means all of the foregoing Guaranties.

 

“Harvest” means Harvest Capital Strategies LLC, a Delaware limited liability
company, formerly known as JMP Asset Management LLC.

 

“Harvest Broker/Dealer Guaranty” means that certain General Continuing Guaranty,
dated as of even date herewith, executed and delivered by Harvest in favor of
CNB in respect of the obligations of JMP Securities owing to CNB under the Note
Agreement.

 

“Highest Lawful Rate” means the maximum non-usurious interest rate, as in effect
from time to time, that may be charged, contracted for, reserved, received, or
collected by Agent in connection with this Agreement, or the other Loan
Documents.

 

“Increase” has the meaning specified therefor in Section 2.19.

 

“Increase Date” has the meaning specified therefor in Section 2.19.

 

“Increase Joinder” has the meaning specified therefor in Section 2.19.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 8.2 of
this Agreement.

 

“Indemnitee” shall have the meaning set forth in Section 8.2 of this Agreement.

 

“Immaterial Subsidiary” means a Subsidiary of Ultimate Parent having assets with
a book value equal to $25,000 or less.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower, the Guarantors and Agent, the form and substance of
which is satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of JMPGUltimate Parent and its Subsidiaries (other than (x) interest expense
arising from intercompany loans and (y) interest expense of any Subsidiary that
is not a Loan Party) for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means, in the case of Base Rate Loans, the first date of
each fiscal quarter and, in the case of LIBOR Rate Loans, the last day of the
applicable Interest Period.

 

10

--------------------------------------------------------------------------------

 

 

“Interest Period” means the period commencing on the date each LIBOR Rate Loan
is made (including the date a Base Rate Loan is converted to a LIBOR Rate Loan,
or a LIBOR Rate Loan is renewed as a LIBOR Rate Loan, which, in the latter case,
will be the last day of the expiring Interest Period) and ending on the date
which is one (1), two (2) or three (3) months thereafter, as selected by
Borrower; provided, however, that if such date is not a Eurodollar Business Day,
the Interest Period shall be extended to the next Eurodollar Business Day,
provided, further, however, that no Interest Period in respect of any Revolving
Loan or Converted Term Loan may extend beyond the Final Payment Date.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtednessDebt and accounts receivable due from
that other Person that did not arise from sales or the rendition of services to
that other Person in the ordinary and usual course of such Person’s business,
and deposit accounts (including certificates of deposit), and any transfer of
cash, Cash Equivalents or any other Assets to any Person.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by Borrower in
favor of Issuing Bank relating to such Letter of Credit.

 

“Issuing Bank” means CNB in its capacity as the issuing bank with respect to the
Letters of Credit.

 

“JMP Broker/Dealer Guaranty” means that certain General Continuing Guaranty,
dated as of April 8, 2011, executed by Borrower in favor of CNB in respect of
the Debt evidenced by the Broker/Dealer Credit Facility, as such guaranty may be
amended, restated, supplemented, or otherwise modified from time to time. “JMP
Notes” means, collectively, the 2013 Notes, the 2017 Notes and any Refinancing
Debt that refinances the 2013 Notes or 2017 Notes through one or more successive
refinancings.

 

JMP Group, Inc.” means, JMP Group, Inc., a Delaware corporation.

 

“JMP Securities” means JMP Securities LLC, a Delaware limited liability company.

 

“JMPCC” means JMP Credit Corporation, a Delaware corporation.

 

“JMPG” means JMP Group, Inc., a Delaware corporation.

 

“L/C Disbursement” means a payment made by Issuing Bank to a beneficiary of a
Letter of Credit pursuant to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, shall include Issuing Bank, and shall also include any other
Person made a party to this Agreement in accordance with the provisions of
Section 9.1.

 

11

--------------------------------------------------------------------------------

 

 

“Lender Group” means, individually and collectively, each of the Lenders
(including Issuing Bank) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes)
required to be paid by Borrower or its Subsidiariesany Loan Party under any of
the Loan Documents that are paid, advanced, or incurred by Agent, (b) fees or
charges paid or incurred by Agent in connection with the Lender Group’s
transactions with Borrower, including: (i) fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record searches
(including tax lien, litigation, and UCC searches and including searches with
the United States Patent and Trademark Office, the United States Copyright
Office, or, if required, the department of motor vehicles), filing, recording,
publication, and (ii) if an Event of Default has occurred and is continuing,
costs of appraisal (including periodic collateral appraisals or business
valuations), (c) charges paid or incurred by Agent resulting from the dishonor
of checks, (d) costs and expenses paid or incurred by Agent or any Lender to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (e) fees and expenses of Agent (including internal allocations of
costs) related to collateral or financial examinations of the books of
BorrowerUltimate Parent or any of its Subsidiaries, (f) costs and expenses of
third party claims or any other suit paid or incurred by Agent or any Lender in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents, (g) Agent’s costs and expenses (including
reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and (h)
Agent’s and each Lender’s reasonable costs and expenses (including attorneys,
accountants, consultants, and other third party advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other third party advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning BorrowerUltimate Parent or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.18(a).

 

“Letter of Credit Fee” has the meaning set forth in Section 2.18(d).

 

“Letter of Credit Usage” means, as of any date of determination, the undrawn
amount of outstanding Letters of Credit.

 

“LIBOR Prepayment Fee” has the meaning set forth in Section 2.9 hereof.

 

"LIBOR Rate" means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a) the Base LIBOR Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:

 

                         Base LIBOR Rate                            

 

1 - Eurocurrency Reserve Requirement

 

“LIBOR Rate Borrowing” means any Borrowing designated by Borrower as a LIBOR
Rate Borrowing.

 

12

--------------------------------------------------------------------------------

 

 

“LIBOR Rate Loan” means any Loan bearing interest at the LIBOR Rate.

 

“Lien” means any lien, mortgage, pledge, assignment (including any assignment of
rights to receive payments of money), security interest, charge, or encumbrance
of any kind (including any conditional sale or other title retention agreement,
any lease in the nature thereof, and any agreement to give any security
interest).

 

“Liquidity” means, as of any date of determination, the sum of (a) Loan Parties’
and their Subsidiaries’ cash, (b) Cash Equivalents of the Loan Parties and their
Subsidiaries, (c) Marketable Securities of the Loan Parties and their
Subsidiaries, (d) any investments by a Loan Party in funds that are managed by
Borrower orUltimate Parent or any of its Subsidiaries and which invest primarily
in cash, Cash Equivalents and Marketable Securities so long as such Person may
withdraw such investments in immediately available funds upon 30 days prior
notice, (e) the and (e) 10% of the aggregate amount of cash, Cash Equivalents
and Marketable Securities of the CLO Entity owned by any Loan Party; provided
that (i) such Loan Party Entity shall execute and deliver to Agent a pledge
agreement or supplement, together with appropriate financing statements and
other documents, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent first priority Lien on such
Securities), and any other documentation, including one or more opinions of
counsel reasonably satisfactory to Agent, which, in Agent’s opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above and (ii) Borrower is able to source an
indicative bid on the value of such Securities from an independent third party
source acceptable to Agent, and (f) any investments in loans held by any Loan
Party, to the extent that quotes for the loans can be obtained from two
independent dealers acceptable to Agentowned by JMP Securities, to the extent
that such cash, Cash Equivalents and Marketable Securities are permitted to be
distributed by JMP Securities to Borrower under applicable law. For purposes of
determining the amount of Liquidity for the Loan Parties and their Subsidiaries,
the value as described in clauses (a), (b), (c), (d) and (ce) above isshall be
deemed to be equal to the fair market value thereof, and the value as described
in clause (e) and (f) above is deemed to be the lowest bid or quotation obtained
by Borrower with respect to the loans described above. as of the relevant date
of determination.

 

“Liquidity to Debt Service Ratio” means as of any date, the ratio of (a) all
Liquidity on such date to (b) Debt Service for the twelve month period ending on
such date.

 

“Loan” or “Loans” means a Revolving Loan or a Converted Term Loan, as
applicable.

 

“Loan Account” has the meaning set forth in Section 2.12.

 

“Loan Documents” means this Agreement, the Bank Product Agreements, the Control
Agreements (if any), the Guaranties, the JMP Broker/Dealer Guaranty, the Amended
and Restated Guaranty, the Harvest Broker/Dealer GuarantyGuaranties, the
Intercompany Subordination Agreement, the Letters of Credit, the Security
Agreements, the Stock Pledge Agreement, the Trademark Security Agreement, the
Reaffirmation Agreement, the Note, the Note Agreement, and any and all other
documents, agreements or instructions that have been or are entered into by
Borrower, any Guarantor or JMP Securities, and Agent and/or the Lenders in
connection with the transactions contemplated by this Agreement or the Note
Agreement.

 

“Loan Parties” means Borrower and the Guarantors, and “Loan Party” means any one
of them.

 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

13

--------------------------------------------------------------------------------

 

 

“Marketable Securities” means any equity securities listed on a securities
exchange that has registered with the SEC under Section 6 of the Securities
Exchange Act of 1934.

 

“Material Adverse Effect” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of BorrowerUltimate Parent and its Subsidiaries, taken
as a whole, (b) a material impairment of Borrower’s or any Guarantor’s ability
to perform its obligations under the Loan Documents or of Lender Group’s ability
to enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of Agent’s Liens with respect to
the Collateral.

 

“Maximum Revolver Amount” means $25,000,000.

 

“Net Asset Value” means, at any time, the sum of (a) Liquidity plus, without
duplication, (b) the fair market value of the Collateral of the Loan Parties to
the extent constituting Securities issued by any CLO Entity, CLO Securities,
Investments in Debt and real estate and other Investments included on the
balance sheet of the Loan Parties in accordance GAAP, but excluding Securities
issued by JMP Securities and other Subsidiaries (other than any CLO Entity).

 

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period, determined in accordance with GAAP.

 

“Net Worth” means, as of any date of determination, the result of (a) JMPG’s and
its Subsidiaries’ total Assets, minus (b) JMPG’s and such Subsidiaries’ total
liabilities (including any contingent liabilities and guaranties), in each case
determined in accordance with GAAP; provided, however, that any liability
representing the minority interest in any Subsidiary shall be excluded from
clause (b) for the purposes of determining “Net Worth”.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Note” means that certain promissory note issued on April 8, 2011 by JMP
Securities in favor of CNB in the original principal amount of $20,000,000.

 

“Note Agreement” means that certain Revolving Note and Cash Subordination
Agreement, dated as of April 8, 2011, by and between CNB and JMP Securities, as
amended, restated, supplemented, or otherwise modified from time to time.

 

“Obligations” means (a) all Loans, debts, principal, interest, premiums, LIBOR
Prepayment Fees, liabilities (including all amounts charged to Borrower’s Loan
Account pursuant hereto), contingent reimbursement obligations with respect to
outstanding Letters of Credit, obligations (including indemnification
obligations), fees (including the Letter of Credit Fee), charges, costs,
expenses (including Lender Group Expenses) (including any portion of any of the
foregoing that accrues after the commencement of an Insolvency Proceeding,
whether or not allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, covenants, and duties of any kind and
description owing by Borrower or any other Loan Party to the Lender Group
pursuant to or evidenced by the Loan Documents and irrespective of whether for
the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, and including all interest not
paid when due and all expenses that Borrower or any other Loan Party is required
to pay or reimburse by the Loan Documents, by law, or otherwise, and (b) all
Bank Product Obligations. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

14

--------------------------------------------------------------------------------

 

 

“Obligors” means Borrower and each Guarantor, and “Obligor” means any one of
them.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Original Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Original Loan Documents” means the “Loan Documents” as defined in the Original
Credit Agreement.

 

“Originating Lender” has the meaning set forth in Section 9.1(e).

 

“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.19 of this Agreement.

 

“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.19 of this Agreement.

 

“Participant” has the meaning set forth in Section 9.1(e).

 

“Permitted Acquired Indebtedness” means Debt that is assumed in connection with
a Permitted Acquisition so long as (a) such Debt is either unsecured or is
secured only by the assets of the Permitted Acquisition and is not secured by
the assets of Borrower or any other Guarantor), (b) such Debt is recourse only
to the entity that is acquired pursuant to the Permitted Acquisition and it not
recourse to, or guaranteed by, Borrower or any otherGuarantor (other than the
Person that is acquired, to the extent such Person becomes a Guarantor), (c)
such Debt exists at the time the assets are acquired and is not created in
anticipation of such Permitted Acquisition, and (d) such Debt does not exceed
$10,000,000 in the aggregate at any time.

 

“Permitted Acquisition” means any Acquisition so long as:

 

(a)     the consideration is payable in cash (except for any Earn-Out
Arrangements, Seller Notes or Permitted Acquired Indebtedness) or in Securities
of JMPG, Ultimate Parent, Borrower or one of its Subsidiaries.

 

(b)     no Default or Event of Default has occurred and is continuing as of the
date of consummation of the proposed Acquisition or would result therefrom,

 

(c)     the assets being acquired (or in the case of a Stock Acquisition, the
assets of the Person being acquired) (i) are useful in the businesses performed
by BorrowerUltimate Parent or any of its Subsidiaries as of the date of this
Agreementthe Fifth Amendment Effective Date, and (ii) shall be located within
(x) the United States, or (y) any other developed country; provided, however
that the aggregate consideration (including Earn-Out Arrangements, Seller Notes
and Permitted Acquired Indebtedness) payable in connection with Acquisitions
described in this clause (c)(ii)(y) shall not exceed the greater of $5,000,000
in any fiscal year or $10,000,000 in the aggregate since the Existing Credit
Agreement ClosingFifth Amendment Effective Date,

 

(d)     (i) if the aggregate amount of all consideration paid in connection with
such Acquisition (including the aggregate amount of all Earn-Out Arrangements,
Seller Notes and Debt assumed in connection therewith) is equal to or greater
than $5,000,000,10,000,000, Borrower has provided Agent with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, Borrower will be in compliance with each of the financial covenants in
Section 6.14 hereof after giving effect to such Acquisition and as of the last
day of each quarter during the 12 month period following the date of such
Acquisition, and (ii) if the aggregate amount of all consideration paid in
connection with such Acquisition (including the aggregate amount of all Earn-Out
Arrangements, Seller Notes and Debt assumed in connection therewith) is less
than $10,000,000 but equal to or greater than $5,000,000, unless waived by
Agent, the chief executive officer or the chief financial officer of Borrower
shall have delivered to Agent a certificate stating that on a pro forma basis
Borrower will be in compliance with each of the financial covenants in Section
6.14 hereof after giving effect to such Acquisition and as of the last day of
each quarter during the 12 month period following the date of such Acquisition,

 

15

--------------------------------------------------------------------------------

 

 

(e)      (i) promptly following a request therefor, Agent has received copies of
such information or documents relating to such Acquisition as Agent shall have
reasonably requested, including the acquisition agreement, related contracts and
instruments and all opinions (to the extent that an opinion is delivered to
BorrowerUltimate Parent or any of its Subsidiaries in connection with such
Acquisition and Ultimate Parent or such Subsidiary is permitted to disclose a
copy of such opinion to Agent), certificates, lien search results and other
documents reasonably requested by Agent and, to the extent that the aggregate
amount of consideration (including Earn-Out Arrangements, Seller Notes and
Permitted Acquired Indebtedness) payable in connection with such Acquisition is
greater than or equal to $10,000,000, each such opinion shall also be addressed
to the Lender Group or accompanied by a written authorization from the firm or
Persons delivering such opinion stating that the Lender Group may rely on such
opinion as though it were addressed to them, and (ii) within 30 days after the
consummation of such Acquisition, Agent shall have received certified copies of
the agreements, instruments and documents in connection with such Acquisition,
which shall be substantively identical to the documents provided pursuant to
subclause (i) of this clause (e), subject to any applicable provisions of
Section 5.7,

 

(f)      in the case of a Stock Acquisition, the Securities are being acquired
by BorrowerUltimate Parent or any of its Subsidiaries, and in the case of an
Asset Acquisition, the subject assets are being acquired by BorrowerUltimate
Parent or any of its Subsidiaries,

 

(g)     any Debt or Liens assumed in connection with the proposed Acquisition
are otherwise permitted under Section 6.1 or 6.2, respectively and no additional
Debt or other liabilities shall be incurred, assumed or otherwise be reflected
on a consolidated balance sheet of BorrowerUltimate Parent and its Subsidiaries
after giving effect to such Acquisition, except to the extent expressly
permitted by the terms of this Agreement,

 

(h)     the proposed Acquisition shall be consensual and shall have been
approved by the board of directors (or comparable managers) of the Person whose
assets are proposed to be acquired,

 

(i)     the extent that the aggregate amount of consideration (including
Earn-Out Arrangements, Seller Notes and Permitted Acquired Indebtedness) payable
in connection with such Acquisition is greater than or equal to $5,000,000,
Borrower shall provide Agent with prior written notice (which notice shall not
be less than 15 days prior to the closing date of the proposed Acquisition and
which notice shall include, without limitation, a reasonably detailed
description of such Acquisition) of such Acquisition, together with copies of
all financial information, financial analysis, documentation and other
information relating to such acquisition as the Lender Group shall reasonably
request,

 

(j)     at the time of the proposed Acquisition and after giving effect thereto,
all representations and warranties contained in Article IV of this Agreement or
in the other Loan Documents shall be true and correct in all respects (which in
each case shall be deemed to have been made on the date of such Acquisition
after giving effect thereto),

 

16

--------------------------------------------------------------------------------

 

 

(k)      the aggregate amount of consideration paid by an Obligor in connection
with any Stock Acquisition pursuant to which the applicable Loan Party acquires
less than a majority of the voting Securities in the acquired Person (including
the proposed Stock Acquisition) is less than $5,000,000, [Intentionally
omitted];

 

(l)     prior to the closing of the proposed Acquisition, the chief executive
officer or the chief financial officer of BorrowerUltimate Parent shall have
delivered to Agent a certificate as to each of the items set for in the
foregoing clauses (a), (b), (c), (d), (g), (h), (j) and (kj), and

 

(m)     the purchase consideration payable in respect of all Permitted
Acquisitions (including deferred payment obligations) in an aggregate amount not
to exceed $10,000,000 in any fiscal year; provided, that up to $15,000,000 in
the aggregate of purchase consideration shall be permitted in respect of
Permitted Acquisitions that are consummated during the fiscal year ending
December 31, 2014.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments in funds, corporations, partnerships or other
investment vehicles (other than Preferential Investments, CLO Securities and
Investments in any other Excluded Fund) that are, after giving effect to such
Investments (and were immediately prior to the time of such Investments)
managed, directly or indirectly, by BorrowerUltimate Parent or any of its
Subsidiaries; provided that, if such entity is a Subsidiary, the applicable
ObligorLoan Party shall take such action as is required by Section 5.7 hereof to
grant a first priority perfected Lien to Agent in anand to such Investments
(except to the extent not required by Agent under Section 5.7), (e) direct
Investments in publicly traded securities in the ordinary course of business, so
long as the purchase of such Investments is not funded with the proceeds of any
Revolving Loan, (f) Permitted Acquisitions, (g) advances to officers, directors
and employees in the ordinary course of business for travel, entertainment,
relocation and other business purposes in an aggregate amount not to exceed
$500,000 in any fiscal year of BorrowerUltimate Parent; (h) Investments
resulting from transactions permitted under Sections 6.16.1, 6.5 and 6.7, (i)
Investments by Borrower or a Guarantor in the form of advances to an Excluded
Fund to address short term cash flow issues, redemptions and reinvestments in
Excluded Funds and in investee funds, so long as (i1) such Investments are
repaid by the applicable Excluded Fund to Borrower or such Guarantor, as
applicable, within 5 Business Days after the making of such Investment, and
(ii2) no Event of Default or Unmatured Event of Default shall have occurred and
be continuing or result therefrom, (j) so long as no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or result
therefrom, redemptions, repurchases or other acquisitions by Borrower of its
outstanding Securities, to the extent that the aggregate amount paid by Borrower
in connection with all such redemptions, repurchases or other acquisitions of
its Securities (after giving effect to the proposed redemption, repurchase or
other acquisition) would not exceed $5,000,000, (k) so long as no Event of
Default or Unmatured Event of Default shall have occurred and be continuing or
result therefrom, other Investments in an aggregate amount not to exceed
$5,000,00010,000,000 in any fiscal year; (l)(k) without duplication of
Investments permitted under clause (l) below, Investments in any CLO Entity in
an aggregate amount not to exceed $60,000,000 (or such other amount as may be
agreed to by Agent and Borrower in writing); and (m) Investments in Excluded
Funds or anythe sum of: (i) the aggregate amount of cash distributions received
by the Loan Parties in respect of CLO Securities of any Existing CLO Fund
Entities, (ii) the proceeds from the sale CLO Securities of Existing CLO Fund
Entities, and (iii) the proceeds received by Ultimate Parent or any Subsidiary
from the sale of assets distributed to a Loan Party from Existing CLO Fund
Entities; (l) the subscription for and acquisition of CLO Securities; provided
that the aggregate amount of cash consideration paid for all CLO Securities
under this clause (l) from and after the Fifth Amendment Effective Date, without
duplication of Investments permitted under clause (k) above, shall not exceed
the sum of (A) $60,000,000 plus (B) the aggregate amount of cash distributions
received by the Loan Parties in respect of CLO Securities of CLO Entities (other
than CLO Securities of any Existing CLO Fund Entities) from and after the Fifth
Amendment Effective Date plus, (C) without duplication of amounts included in
subclause (B), the aggregate amount of cash consideration received by the Loan
Parties from the sale, repurchase or redemption of CLO Securities of CLO
Entities (other than CLO Securities of any Existing CLO Fund Entities) from and
after the Fifth Amendment Effective Date, (m) Investments in all other Excluded
Funds and all other Preferential InvestmentInvestments not to exceed $10,000,000
for any single Investment or series of related Investments (for the avoidance of
doubt, any Investment made pursuant to this clauseclauses (k), (l) or (m) shall
not constitute a Permitted Acquisition) and (n) Investments by one Loan Party in
another Loan Party (so long as, in the case of any such Investment constituting
Intercompany Debt, the Loan Party advancing such Intercompany Debt is a party to
the Intercompany Subordination Agreement).

 

17

--------------------------------------------------------------------------------

 

 

“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by Section
5.4 hereof, (b) any attachment or judgment Lien either in existence less than 45
calendar days after the entry thereof, or with respect to which execution has
been stayed, or with respect to which payment in full above any applicable
deductible is covered by insurance (so long as no reservation of rights has been
made by the insurer in connection with such coverage), and Liens incurred to
secure any surety bonds, appeal bonds, supersedeas bonds, or other instruments
serving a similar purpose in connection with the appeal of any such judgment,
(c) banker’s Liens in the nature of rights of setoff arising in the ordinary
course of business of Borrowerthe Loan Parties, (d) carrier’s warehousemen’s
mechanics’ materialmen’s repairmen’s or other like Liens arising as a matter of
law in the ordinary course of business which are not overdue or which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, and an adequate reserve or other appropriate provision, if
any, shall have been made as required in order to be in conformity with GAAP;
(e) pledges or deposits of cash in the ordinary course of business in connection
with any worker’s compensation, unemployment insurance and other similar
legislation; (f) deposits of cash to secure the performance of bids, trade
contracts and leases, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(g) easements, rights of way and zoning restrictions affecting real property
which do not materially interfere with or impair the use or operation thereof;
(h) Liens described in the definition of “Permitted Acquired Indebtedness”; (i)
Liens granted by Borrower and the Guarantors to Agent in order to secure their
respective obligations under this Agreement and the other Loan Documents to
which they are a party; and (j) Liens on deposits of cash to secure Debt
described in Section 6.1(l); and (k) Permitted Negative Pledges.

 

“Permitted Negative Pledges” means (a) provisions in agreements entered into by
JMP Securities, (b) provisions in subscription agreements for CLO Preference
Shares that restrict or prohibit the assignment or pledge of such CLO Preference
Shares or of any rights arising under such subscription agreements (including
the provisions of Sections 5(h), 5(i) and 10 of that certain Preference Share
Subscription Agreement, dated as of October 11, 2018, by and between JMP Credit
Advisors Long-Term Warehouse Ltd. and JMP Capital LLC), (c) provisions that are
binding on a Subsidiary at the time such Subsidiary first becomes a Subsidiary
pursuant to a Permitted Acquisitions, so long as such provisions were not
entered into in contemplation of such Person becoming a Subsidiary and do not
extend past such Subsidiary and its subsidiaries; (d) customary restrictions
that arise in connection with (x) any Lien described in clause (f), (g) or (h)
of “Permitted Liens” and relate to the property subject to such Lien or (y) any
sale or other disposition permitted by Section 6.7 and that relate solely to the
Assets or Person subject to such sale or other disposition; (e) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures and non-wholly-owned Subsidiaries that are Permitted
Investments and applicable solely to such joint venture or non-wholly-owned
Subsidiary and its Securities; (f) restrictions on leases, subleases, licenses
or asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the property interest, rights or the assets subject thereto; (g)
customary provisions restricting subletting, transfer or assignment of any lease
governing a leasehold interest; (h) customary provisions restricting assignment
or transfer of any agreement entered into in the ordinary course of business;
(i) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; (j) restrictions regarding
licensing or sublicensing by Ultimate Parent and its Subsidiaries of
intellectual property in the ordinary course of business; and (k) restrictions
on cash earnest money deposits in favor of sellers in connection with
acquisitions not prohibited hereunder.

 

18

--------------------------------------------------------------------------------

 

 

“Person” means and include natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Preferential Investment” means any Investment by BorrowerUltimate Parent or any
of its Subsidiaries (a) that is not offered to any other potential investors and
is not a type of Investment that could be conducted as part of the ordinary
course of a securities brokerage business, (b) the terms upon which such
Investment is made by BorrowerUltimate Parent or such Subsidiary are not
available to, and are materially more beneficial than the terms that are
available to, any other potential investors with respect to a similar
Investment, and (c) such terms are offered to BorrowerUltimate Parent or such
Subsidiary for strategic purposes consistent with Borrower’sUltimate Parent’s or
any of its Subsidiaries’ general business practices.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)     with respect to a Lender’s obligation to make a Revolving Loan and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (i) prior to the Revolving Credit Facility Commitments being terminated
or reduced to zero, the percentage obtained by dividing (A) such Lender’s
Revolving Credit Facility Commitments, by (B) the aggregate Revolving Credit
Facility Commitments of all Lenders, and (ii) from and after the time the
Revolving Credit Facility Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (A) the aggregate outstanding principal
amount of such Lender’s Revolving Loans, by (B) the aggregate outstanding
principal amount of all Revolving Loans;

 

(b)     with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolving Credit Facility Commitment have been terminated, but
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined as if the Revolving Credit Facility Commitment had not been
terminated and based upon the Revolving Credit Facility Commitment as they
existed immediately prior to their termination; and

 

(c)     with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 10.7 of this Agreement), the percentage obtained by dividing:

 

(i) the sum of (A) either (1) prior to the Revolving Credit Facility Commitments
being terminated or reduced to zero, the percentage obtained by dividing (1)
such Lender’s Revolving Credit Facility Commitments, by (2) the aggregate amount
of Revolving Credit Facility Commitments of all Lenders, and (Bsuch Lender’s
Revolving Credit Facility Commitments or (2) from and after the time the
Revolving Credit Facility Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (1) the aggregate outstanding principal
amount of such Lender’s Revolving Loans, by (2) the aggregate outstanding
principal amount of all Revolving Loans, as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 9.1aggregate outstanding
principal amount of such Lender’s Revolving Loans, plus (B) without duplication
of the amount in subclause (A), the outstanding principal amount of such
Lender’s Converted Term Loan

 

19

--------------------------------------------------------------------------------

 

 

by

 

(ii) the sum of (A) either (1) prior to the Revolving Credit Facility
Commitments being terminated or reduced to zero, the aggregate amount of all
Revolving Credit Facility Commitments or (2) from and after the time the
Revolving Credit Facility Commitments have been terminated or reduced to zero,
the aggregate outstanding principal amount of all Revolving Loans, plus (B)
without duplication of the amount in subclause (A), the aggregate outstanding
principal amount of all Converted Term Loans; provided, that if all of the Loans
have been repaid in full, all Revolving Credit Facility Commitments have been
terminated, but Letters of Credit remain outstanding, Pro Rata Share under this
clause shall be determined as if the Revolving Loan Exposures had not been
repaid or terminated and shall be based upon the Revolving Loan Exposures as
they existed immediately prior to their repayment or termination.

 

“Reaffirmation Agreement” means that certain reaffirmation agreement executed
and delivered by the Loan Parties and Agent, which shall be in form and
substance satisfactory to Agent.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Debt” means refinancings, renewals, or extensions of Debt so long
as: (a) the terms and conditions of such refinancings, renewals, or extensions
do not, in Agent’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness, (b) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of the Debt so refinanced, renewed, or
extended (except by the amount of any accrued interest, premiums, underwriting
discounts and any other transaction fees or expenses payable in connection with
such refinancing, renewal or extension, plus, with respect to the JMP Notes
only, such additional amount as may be necessary to round the face amount of
such Debt upward to the nearest increment of $5,000,000), (c) such refinancings,
renewals, or extensions do not result in an increase in the interest rate with
respect to, the Debt so refinanced, renewed, or extended above the
then-prevailing market rate with respect to similar Debt issued under similar
circumstances by similarly situated companies, (d) such refinancings, renewals,
or extensions do not result in a shortening of the average weighted maturity of
the Debt so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are materially more burdensome or restrictive
to Borrower, (e) if the Debt that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Agent as those that were
applicable to the refinanced, renewed, or extended Debt, and (f) the Debt that
is refinanced, renewed, or extended is not recourse to any Person that is liable
on account of the Obligations other than (x) those Persons which were obligated
with respect to the Debt that was refinanced, renewed, or extended and (y)
Ultimate Parent.

 

“Regulatory Change” shall have the meaning ascribed thereto in Section 2.13
hereof.

 

20

--------------------------------------------------------------------------------

 

 

“Replaced Lender” has the meaning set forth in Section 11.2(e) hereof.

 

“Replacement Lender” has the meaning set forth in Section 11.2(e) hereof.

 

“Request for Borrowing” means an irrevocable written notice from a Responsible
Officer of Borrower to Agent of Borrower’s request to borrow any Loan, which
notice shall be substantially in the form of Exhibit R-1 attached hereto.

 

“Request for Conversion/Continuation” means an irrevocable written notice from a
Responsible Officer of Borrower to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-2 attached hereto.

 

“Required Lenders” means, at any time, (a) when there are three or more Lenders,
Lenders whose aggregate Pro Rata Shares (calculated under clause (c) of the
definition of Pro Rata Shares) exceed 50%, or (b) when there are two or fewer
Lenders, Lenders whose aggregate Pro Rata Shares (calculated under clause (c) of
the definition of Pro Rata Shares) exceed 66⅔%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, general counsel, or controller of a
Person, or such other officer of such Person designated by a Responsible Officer
in a writing delivered to Agent.

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1 hereof.

 

“Revolving Credit Facility Commitment” means, with respect to each Lender, its
commitment in respect of the Revolving Credit Facility, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case as such Dollar amounts are set forth beside such Lender’s name under the
applicable heading on Schedule C-1 or in the Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 9.1.

 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the sum of (a) the aggregate Dollar amount of the outstanding
Revolving Loans plus (b) the aggregate Letter of Credit Usage.

 

“Revolving Loan” means a loan made by a Lender to Borrower pursuant to Section
2.1 of this Agreement until, if ever, such loan is converted into a term
loanConverted Term Loan pursuant to Section 2.3(e) of this Agreement.

 

“Revolving Loan Exposure” means, with respect to any Lender as of any date of
determination, the aggregate outstanding principal amount of the Revolving Loans
of such Lender.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

21

--------------------------------------------------------------------------------

 

 

“SEC” means the Securities and Exchange Commission of the United States of
America or any successor thereto.

 

“Securities” means the capital stock, partnership interests, membership
interests or other securities of a Person (including CLO Preference Shares), all
warrants, options, convertible securities, and other interests which may be
exercised in respect of, converted into or otherwise relate to such Person’s
capital stock, partnership interests, membership interests or other equity
interestsSecurities and any other securities, including debt securities of such
Person and CLO Notes.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

“Security Agreements” means one or more security agreements, among Borrower, the
Guarantors, and Agent, which Security Agreements shall be in form and substance
satisfactory to Agent.

 

“Seller Notes” shall mean those promissory notes delivered by Borrower in
connection with the closing of a Permitted Acquisition, which are subordinated
to the Obligations on terms satisfactory to Lender (it being understood that the
subordination provisions set forth on Schedule E-1 shall be deemed to be
satisfactory to Lender).

 

“Sixth Amendment Effective Date” means August 24, 2011. Senior Funded Debt”
means, as of any date of determination, all Debt for borrowed money or letters
of credit of Ultimate Parent and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, excluding in any event (a) any Debt evidenced by
the JMP Notes, (b) any Debt of JMP Securities under the Broker/Dealer Facility
outstanding for less than 14 days (without giving effect to any repayment of
such Debt of JMP Securities with the proceeds of a borrowing under the
Broker/Dealer Facility) and (c) Cash Secured Letters of Credit, and including,
in any event, but without duplication, with respect to Ultimate Parent and its
Subsidiaries, the Loans, the Letters of Credit (other than Cash Secured Letters
of Credit), and the amount of their Capitalized Lease Obligations.

 

“Senior Leverage Ratio” means as of any date, the ratio of (a) all Senior Funded
Debt outstanding on such date to (b) EBITDA for the twelve month period ending
on such date.

 

“Specified Guarantor” means any Guarantor designated in writing by Borrower to
Agent as a “Specified Guarantor” so long as (a) no such “Specified Guarantor”
individually has, as of the date of such designation (the “Designation Date”)
(i) EBITDA allocated to such Specified Guarantor (in a manner reasonably
satisfactory to Agent) that is greater than $1,000,000 for the four fiscal
quarter period ended most recently prior to such Designation Date for which
financial statements were required to have been delivered to Agent, or (ii)
assets with a value greater than $5,000,000, measured as of the lower of fair
market value and book value (or if fair market value thereof is not reasonably
available, book value) as of such Designation Date, and (b) the Specified
Guarantors in the aggregate do not have, as of such Designation Date, EBITDA
allocated to such Specified Guarantors in the aggregate (in a manner reasonably
satisfactory to Agent) that is greater than $3,000,000 for the four fiscal
quarter period ended most recently prior to such Designation Date for which
financial statements were required to have been delivered to Agent.

 

“Springing Maturity Date” means, as of any date of determination, the date that
is the last day of the fiscal quarter ending most recently (but no less than 60
days) prior to the earliest maturity date set forth in any of the JMP Notes then
outstanding.

 

22

--------------------------------------------------------------------------------

 

 

“Springing Maturity Savings Condition” means, as of any date of determination,
that (a) the Liquidity as of such date is equal to or greater than the sum of
(i) the aggregate outstanding amount of all Debt or other obligations in respect
of the Senior Funded Debt as of such date plus (ii) the aggregate outstanding
amount of all Debt or other obligations in respect of the JMP Notes, to the
extent that such Debt or other obligations are due and payable on or before the
date that is 60 days after such date of determination, and (b) Borrower would be
in pro forma compliance with the financial covenants set forth in Section 6.14
hereof as of the fiscal quarter ending immediately prior to such date of
determination after giving pro forma effect to the use of such Liquidity to fund
the prepayment of such Debt or other obligations described in clause (ii).

 

“Stock Acquisition” means the purchase or other acquisition by Borrower or a
Guarantor of at least a majority of all of the voting Securities of any other
Person (other than a Subsidiary of a CLO Entity).

 

“Stock Pledge Agreements” means one or more stock pledge agreements, in form and
substance satisfactory to Agent, executed and delivered by Borrower and the
Guarantors to Agent.

 

“Sublimit” means, at any time, the result of (a) the lesser of (i) $48,500,000
and (ii) the sum of (A) the Maximum Revolver Amount plus (B) the Commitment
Amount (as such term is defined in the Note Agreement), minus (b) the principal
amount of all loans under the Broker/Dealer Facility then outstanding for at
least 14 days (including any such Debt that was repaid with the proceeds of a
borrowing under the Broker/Dealer Facility).

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and (b)
any partnership, association, joint venture, limited liability company, or other
entity in which such Person, directly or indirectly through its Subsidiaries,
has more than a 50% equity interest at the time; provided, however, that for the
purposes of this Agreement, no Excluded Fund or Subsidiary of an Excluded Fund
shall be deemed to be a Subsidiary.

 

“Taxes” means any tax based upon or measured by net or gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, withholding, payroll,
employment, excise, occupation, premium or property taxes, or conduct of
business, together with any interest and penalties, additions to tax and
additional amounts imposed by any federal, state, local, or foreign taxing
authority upon any Person.

 

“Total Funded Debt” means, as of any date of determination, all Debt for
borrowed money or letters of credit of Ultimate Parent and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, excluding in any
event (a) any Debt of JMP Securities under the Broker/Dealer Facility
outstanding for less than 14 days (without giving effect to any repayment of
such Debt of JMP Securities with the proceeds of a borrowing under the
Broker/Dealer Facility) and (b) Cash Secured Letters of Credit, and including,
in any event, but without duplication, with respect to Ultimate Parent and its
Subsidiaries, the Loans, the Letters of Credit (other than Cash Secured Letters
of Credit), any Debt evidenced by the JMP Notes, and the amount of their
Capitalized Lease Obligations.

 

“Total Leverage Ratio” means as of any date, the ratio of (a) all Total Funded
Debt outstanding on such date to (b) EBITDA for the twelve month period ending
on such date.

 

“Trademark Security Agreement” means a trademark security agreement executed and
delivered by Borrower and Agent, in form and substance satisfactory to Agent.

 

23

--------------------------------------------------------------------------------

 

 

“Ultimate Parent” means any entity which in the future might acquire the
Securities of JMPG (or other securities convertible into such Securities)
representing 100% of the combined voting power of all Securities of JMPG
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of JMPG., as of the Fifth
Amendment Effective Date, JMP Group LLC, a Delaware limited liability company
(“JMP Parent”) and, at any time after the Fifth Amendment Effective Date, any
Person into which JMP Parent is merged or consolidated or that, directly or
indirectly, acquires 100% of the outstanding Securities of JMP Parent so long as
such merger, consolidation or acquisition does not constitute a Change of
Control Event.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

“2013 Notes” means the 8.00% senior notes issued by JMP Group Inc. in January of
2013, in an approximate aggregate amount of $46,000,000.

 

“20142017 Notes” means the 7.25% senior notes due 2027 issued by JMP Group Inc.
in JanuaryNovember of 2014,2017, in an approximatethe aggregate principal amount
of $48,300,000.50,000,000.

 

1.2     Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, the part includes the whole, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” References in this Agreement to a
“determination” or “designation” include estimates by Agent (in the case of
quantitative determinations or designations), and beliefs by Agent (in the case
of qualitative determinations or designations). The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, exhibit, and schedule references are to
this Agreement unless otherwise specified. Any reference herein to this
Agreement or any of the Loan Documents includes any and all alterations,
amendments, changes, extensions, modifications, renewals, or supplements thereto
or thereof, as applicable. Any reference herein to this Agreement or any of the
Loan Documents includes any and all alterations, amendments, changes,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable. Any reference herein or in any other Loan Document to the
satisfaction, payment or repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations (and in the case of obligations
with respect to Letters of Credit, providing cash collateral in an amount equal
to 105% of the Letter of Credit Usage, and in the case of obligations with
respect to Bank Products, providing cash collateral (in an amount determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure)) other
than unasserted contingent indemnification Obligations and the termination of
the commitments of Lenders to extend credit hereunder. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein or in any other Loan Document
shall be satisfied by the transmission of a Record.

 

ARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1     Revolving Credit Facility.

 

(a)     Subject to the terms and conditions hereof:

 

24

--------------------------------------------------------------------------------

 

 

(i)     Subject to the terms and conditions of this Agreement, each Lender with
a Revolving Credit Facility Commitment agrees (severally, not jointly or jointly
and severally) to make Revolving Loans to Borrower from the Closing Date to, but
not including, the Final Revolving Commitment Termination Date, at such times
and in such amounts as Borrower may request in accordance with Section 2.6, in
an aggregate amount at any one time outstanding not to exceed the result of (A)
such Lender’s Pro Rata Share of the lesser of Maximum Revolver Amount and the
Sublimit minus (B) the Letter of Credit Usage; provided that at no time shall
the amount of such Lender’s aggregate Loans exceed such Lender’s Revolving
Credit Facility Commitment.

 

(ii)     Borrowings under the Revolving Credit Facility may be borrowed, repaid
without penalty or premium, and reborrowed.

 

(b)     The foregoing to the contrary notwithstanding, in no event shall any
Lender be obligated to make Revolving Loans hereunder if, after giving effect to
the requested Revolving Loan, the Revolving Credit Facility Usage would exceed
lesser of (i) the Maximum Revolver Amount or (ii) the Sublimit.

 

(c)     In the event that, at any time, the Revolving Credit Facility Usage
exceeds the Maximum Revolver Amount, then Borrower immediately shall repay the
amount of such excess to Agent to be applied to the outstanding principal
balance of the Revolving Loans. In the event that, at any time, the Revolving
Credit Facility Usage exceeds the Sublimit for a period of more than 10 Business
Days as a result of the extension of loans under the Broker/Dealer Credit
Facility, then Borrower immediately shall pay the amount of such excess to Agent
to be applied to the outstanding principal balance of the Revolving Loans.

 

(d)     noNo Lender shall have any obligation to make any Revolving Loan under
the Revolving Credit Facility on or after the Final Revolving Commitment
Termination Date; provided that upon the prior written request of Borrower,
Agent may, in its sole and absolute discretion and with prior written notice to
Borrower, extend the Final Revolving Commitment Termination Date by a period of
up to one hundred twenty (120) days, in which even the Final Revolving
Commitment Termination Date shall thereafter mean and refer to such extended
date.

 

(e)     Subject to Section 2.1(b) hereof, each Borrowing under the Revolving
Credit Facility shall be in a minimum principal amount of $250,000 and,
thereafter, in integral multiples of $100,000, unless such Borrowing is being
made to pay any interest, fees, or expenses then due hereunder, in which case
such Borrowing may be in the amount of such interest, fees, or expenses.

 

(f)     On the Closing Date, “Revolving Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement (the “Existing
Revolving Loans”) shall be converted into Revolving Loans hereunder, it being
understood that no repayment of the Existing Revolving Loans is being effected
hereby, but merely an amendment, restatement, and renewal in accordance with the
terms hereof.

 

2.2     Rate Designation. Borrower shall designate each Borrowing under the
Revolving Credit Facility as a Base Rate Borrowing or a LIBOR Rate Borrowing in
the Request for Borrowing or Request for Conversion/Continuation given to Agent
in accordance with Section 2.6 or Section 2.7. With respect to each LIBOR Rate
Loan with an Interest Period that continues beyond the Closing Date, the LIBOR
Rate that is applicable to such LIBOR Rate Loan as of the Closing Date under the
Existing Credit Agreement shall continue to be applicable with respect to such
LIBOR Rate Loan until the expiration of such Interest Period.

 

25

--------------------------------------------------------------------------------

 

 

2.3     Interest Rates; Payment of Principal and Interest.

 

(a)     Borrower shall make each payment due hereunder by making, or causing to
be made, the amount thereof available to Agent’s Account in Los Angeles,
California, not later than noon Pacific Time, on the date of payment. In lieu
thereof, Borrower hereby authorizes Agent to, and Agent shall, charge such
interest, the Letter of Credit Fee, and all other fees and expenses provided for
in this Agreement or the other Loan Documents (as and when accrued or incurred),
to Borrower’s Loan Account, which amounts thereafter shall accrue interest at
the rate then applicable to Base Rate Loans hereunder.

 

(i)     Unless Agent receives notice from Borrower prior to the date on which
any payment is due to the Lenders that Borrower will not make such payment in
full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

 

(ii)     Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (in accordance with their respective
Pro Rata Shares) and applied thereto and payments of fees and expenses (other
than fees or expenses that are for Agent’s separate account, after giving effect
to any agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders in accordance with their respective Pro Rata Shares.
Subject to Section 2.3(a)(iv) below, all payments shall be remitted to Agent and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied as follows:

 

(A)     first, to pay any fees and Lender Group Expenses then due to Agent under
the Loan Documents, until paid in full,

 

(B)     second, to pay any fees and Lender Group Expenses then due to the
Lenders under the Loan Documents, on a ratable basis, until paid in full,

 

(C)     third, ratably to pay interest due in respect of the Loans until paid in
full,

 

(D)     fourth, so long as no Event of Default has occurred and is continuing,
ratably to pay all principal amounts then due and payable (other than as a
result of an acceleration thereof) on the Revolving Loans, until paid in full
(and, if any Revolving Loans are converted into a term loanConverted Term Loan
pursuant to Section 2.3(e) of this Agreement, to pay the outstanding principal
balance of such term loanConverted Term Loan (in the inverse order of the
maturity of the installments due thereunder) until such term loanConverted Term
Loan is paid in full),

 

(E)     fifth, if an Event of Default has occurred and is continuing, ratably to
pay the outstanding principal balance of the Revolving Loans, until paid in
full,

 

(F)     sixth, to pay any other Obligations (other than Obligations owing to
Defaulting Lenders) (including all amounts then due and payable in respect of
the Bank Product Obligations, with any balance to be held by Lender as cash
collateral to be applied to the payment or reimbursement of any amounts due and
payable with respect to Bank Product Obligations owed to Lender as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Lender in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.3(b)(ii)), until paid in full,

 

26

--------------------------------------------------------------------------------

 

 

(G)     seventh, to pay any Obligations owed to Defaulting Lenders until paid in
full, and

 

(H)     eighth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(iii)     Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

 

(iv)     In each instance, so long as no Event of Default has occurred and is
continuing, Section 2.3(a)(ii) shall not apply to any payment made by Borrower
to Agent and specified by Borrower in a written notice to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.

 

(v)     For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, any LIBOR Prepayment Fee, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

 

(vi)     In the event of a direct conflict between the priority provisions of
this Section 2.3 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.

 

(b)     Subject to Section 2.4, each Base Rate Loan shall bear interest upon the
unpaid principal balance thereof, from and including the date advanced or
converted to a Base Rate Loan, to but excluding the date of conversion to a
LIBOR Rate Loan or repayment thereof, at a fluctuating rate, per annum, equal to
the lesser of (i) the Base Rate, or (ii) the Highest Lawful Rate. Any change in
the interest rate resulting from a change in the Base Rate will become effective
on the day on which each change in the Base Rate is announced by Agent. Interest
due with respect to Base Rate Loans shall be due and payable, in arrears,
commencing on the first Interest Payment Date following the Closing Date, and
continuing on each Interest Payment Date thereafter up to and including the
Interest Payment Date immediately preceding the Final Payment Date, and on the
Final Payment Date.

 

(c)     Subject to Section 2.4, each LIBOR Rate Loan shall bear interest upon
the unpaid principal balance thereof, from the date advanced, converted to a
LIBOR Rate Loan, or continued as a LIBOR Rate Loan for a new Interest Period, to
but excluding the date of conversion to a Base Rate Loan or repayment thereof,
at a rate, per annum, equal to the lesser of (i) the LIBOR Rate plus 2.25
percentage points, and (ii) the Highest Lawful Rate. Interest due with respect
to each LIBOR Rate Loan shall be due and payable, in arrears, on each Interest
Payment Date applicable to that LIBOR Rate Loan and on the Final Payment Date.
Anything to the contrary contained in this Agreement notwithstanding, Borrower
may not have more than 10 LIBOR Rate Loans outstanding at any one time.

 

(d)     Unless prepaid in accordance with the terms hereof, the outstanding
principal balance of all Revolving Loans, together with accrued and unpaid
interest thereon, shall be due and payable in accordance with clause (e) below.

 

27

--------------------------------------------------------------------------------

 

 

(e)     On the Final Revolving Commitment Termination Date, the outstanding
principal balance of alleach Revolving LoansLoan shall automatically be deemed
converted into a single term loan (each, a “Converted Term Loan”), which shall
be repayable in 12 quarterly principal installments commencing on JulyJanuary 1,
20192021 and continuing on the first dayBusiness Day of each fiscal quarter of
Borrower thereafter, (i) the first six of which shall be in an amount equal to
the 3.75 percent times the outstanding principal balance of such term
loanConverted Term Loan as of the date of conversion and (ii) the second six of
which shall be in an amount equal to the 5.00 percent times the outstanding
principal balance of such term loanConverted Term Loan as of the date of
conversion, with all unpaid amounts due and payable on the Final Payment Date.

 

2.4     Default Rate.     Upon the occurrence and during the continuance of an
Event of Default, all Obligations (except for Bank Product Obligations) shall
bear interest at a rate equal to (i) the Base Rate, plus (ii) 3.00 percentage
points. All amounts payable under this Section 2.4 shall be immediately due and
payable without the requirement of notice or demand.

 

2.5     Computation of Interest and Fees Maximum Interest Rate.

 

(a)     All computations of interest with respect to the Loans and computations
of the fees (including the Letter of Credit Fee) due hereunder for any period
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed in such period, provided that all computations of interest with
respect to Base Rate Loans shall be calculated on the basis of a year of 365/366
days for the actual number of days elapsed in such period. Interest shall accrue
from the first day of the making of a Loan (or the date on which interest or
fees or other payments are due hereunder, if applicable) to (but not including)
the date of repayment of such Loan (or the date of the payment of interest or
fees or other payments, if applicable) in accordance with the provisions hereof.

 

(b)     Anything to the contrary contained in this Agreement notwithstanding,
Borrower shall not be obligated to pay, and Agent shall not be entitled to
charge, collect, receive, reserve, or take interest (it being understood that
interest shall be calculated as the aggregate of all charges which constitute
interest under applicable law that are contracted for, charged, reserved,
received, or paid) in excess of the Highest Lawful Rate. During any period of
time in which the interest rates specified herein exceed the Highest Lawful
Rate, interest shall accrue and be payable at such Highest Lawful Rate;
provided, however, that, if the interest rate otherwise applicable hereunder
declines below the Highest Lawful Rate, interest shall continue to accrue and be
payable at the Highest Lawful Rate (so long as there remains any unpaid
principal with respect to the Loans) until the interest that has been paid
hereunder equals the amount of interest that would have been paid if interest
had at all times accrued and been payable at the applicable interest rates
otherwise specified in this Agreement. For purposes of this Section 2.5, the
term “applicable law” shall mean that law in effect from time to time and
applicable to this loan transaction which lawfully permits the charging and
collection of the highest permissible, lawful, non-usurious rate of interest on
such loan transaction and this Agreement, including laws of the State of
California and, to the extent controlling, laws of the United States of America.

 

2.6     Request for Borrowing.

 

(a)     Each Base Rate Borrowing shall be made on a Business Day and each LIBOR
Rate Borrowing shall be made on a Eurodollar Business Day.

 

28

--------------------------------------------------------------------------------

 

 

(b)     Each Borrowing shall be made upon written notice, by way of a Request
for Borrowing, which Request for Borrowing shall be irrevocable and shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
address as Agent may designate to Borrower in accordance herewith), or
telefacsimile to Agent at the address (or its email address or telefacsimile
number) indicated on Exhibit 11.3 attached hereto, as follows:

 

(i)     for a Base Rate Borrowing, Borrower shall give Agent notice not later
than noon Pacific Time 1 Business Day prior to the date on which such Borrowing
is to be made (which date shall be a Business Day), and such notice shall
specify that a Base Rate Borrowing is requested and state the amount thereof
(subject to the provisions of this Article II);

 

(ii)     for a LIBOR Rate Borrowing, Borrower shall give Agent notice no earlier
than two (2) Eurodollar Business Days before and no later than noon Pacific Time
on the day the LIBOR Rate Borrowing is to be made, and such notice shall specify
(among other things) that a LIBOR Rate Borrowing is requested and state the
amount thereof (subject to the provisions of this Article II); provided,
however, that no Borrowing shall be available as a LIBOR Rate Borrowing when any
Unmatured Event of Default or Event of Default has occurred and is continuing.
If Borrower fails to designate a Loan as a LIBOR Rate Borrowing in accordance
herewith, the Loan will be a Base Rate Borrowing, and any outstanding LIBOR Rate
Loan will be deemed to be a LIBOR Rate Loan with an Interest Period of one (1)
month upon expiration of the applicable Interest Period.

 

(c)     If the notice provided for in clause (b) of this Section 2.6 with
respect to a Base Rate Borrowing or a LIBOR Rate Borrowing is received by Agent
not later than noon, Pacific Time, on a Business Day or Eurodollar Business Day,
as applicable, such day shall be treated as the first Business Day or Eurodollar
Business Day, as applicable, of the required notice period. In any other event,
such notice will be treated as having been received immediately before noon,
Pacific Time, of the next Business Day or Eurodollar Business Day, as
applicable.

 

(d)     Promptly after receipt of a Request for Borrowing pursuant to Section
2.7(b), Agent shall notify the Lenders, not later than 1:00 p.m. (Pacific time)
on the Business Day immediately preceding the Funding Date applicable thereto
(in the case of a Base Rate Loan) or the third Eurodollar Business Day preceding
the Funding Date (in the case of a LIBOR Rate Loan), by email, telephone, or
other similar form of transmission, of the requested Loan. Each Lender shall
make the amount of such Lender’s Pro Rata Share of the requested Loan available
to Agent in immediately available funds, to Agent’s Account, not later than
10:00 a.m. (Pacific time) on the Funding Date applicable thereto. After Agent’s
receipt of the proceeds of such Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Borrower’s Designated Account; provided, that Agent shall not request
any Lender to make, and no Lender shall have an obligation to make, any Loan if
Agent shall have actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Loan unless such condition has been
waived, or (ii) the requested Loan would exceed the Availability on such Funding
Date.

 

(e)     Each Request for Borrowing shall (i) specify, if applicable, among other
information, the identity of the Excluded Fund(s) that the proceeds of such
Borrowing will be used by Borrower to invest in and the amount of each such
Investment and (ii) include a description of all Margin Securities (if any) held
or to be acquired by any Loan Party in connection with such Borrowing (including
the name of the issuer of such Margin Securities, the owner (or proposed owner)
thereof and the number of shares of each class of Margin Securities held or to
be acquired by such Person), and the market value thereof, together with a
description of the other Collateral held by such Loan Party in each case with
such detail as may be required to enable Lender to comply with its obligations
under Regulation U, and any other related information reasonably requested by
Lender, and, upon request of the Lender, Borrower will provide a
Borrower-prepared financial report with respect to the Loan Parties (including a
Borrower-prepared balance sheet with respect to the Loan Parties) as of the end
of the most recent fiscal month then ended.

 

29

--------------------------------------------------------------------------------

 

 

(f)     Unless Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Loan after the Closing Date, prior to 9:00 a.m.
(Pacific time) on the date of such Loan, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Loan, Agent may assume that
each Lender has made or will make such amount available to Agent in immediately
available funds on the Funding Date and Agent may (but shall not be so
required), in reliance upon such assumption, make available to Borrower on such
date a corresponding amount. If and to the extent any Lender (other than CNB)
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, that Lender shall on the Business Day following such Funding Date make
such amount available to Agent, together with interest at the Defaulting Lender
Rate for each day during such period. A notice submitted by Agent to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to Agent shall
constitute such Lender’s Loan on the date of Loan for all purposes of this
Agreement. If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Loan, at a rate per annum equal to the interest rate applicable at the time
to the Loans composing such Loan, without in any way prejudicing the rights and
remedies of Borrower against the Defaulting Lender. The failure of any Lender to
make any Loan on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Funding Date.

 

(g)     (i) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit or any
proceeds of Collateral that would otherwise be remitted hereunder to the
Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (i) first, to each other
Non-Defaulting Lender ratably in accordance with their Revolving Credit Facility
Commitments (but only to the extent that such Defaulting Lender’s Loan was
funded by such other Non-Defaulting Lender), (ii) second, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower (upon the
request of Borrower and subject to the conditions set forth in Section 3.2) as
if such Defaulting Lender had made its portion of Loans (or other funding
obligations) hereunder, and (iii) third, from and after the date when all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (i) of Section 2.4(a)(ii). Subject to the foregoing, Agent may hold and, in
its Permitted Discretionreasonable discretion, re-lend to Borrower for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.11(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Revolving Credit Facility Commitment shall be deemed to be zero; provided, that
the foregoing shall not apply to any of the matters governed by Section
11.2(a)(i) through (iii). This Section shall remain effective with respect to
such Defaulting Lender until the earlier of (x) the Non-Defaulting Lenders,
Agent, and Borrower shall have waived such Defaulting Lender’s default in
writing, or (y) the Defaulting Lender makes its Pro Rata Share of the applicable
Loans and pays to Agent all amounts owing by Defaulting Lender in respect
thereof and, if requested by Agent, provides adequate assurance of its ability
to perform its future obligations hereunder. The operation of this Section shall
not be construed to increase or otherwise affect the Revolving Credit Facility
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Revolving Commitment of such Defaulting Lender,
such substitute Lender to be reasonably acceptable to Agent. In connection with
the arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations) without any premium or penalty
of any kind whatsoever; provided, however, that any such assumption of the
Revolving Commitment of such Defaulting Lender shall not be deemed to constitute
a waiver of any of the Lender Groups’ or Borrower’s rights or remedies against
any such Defaulting Lender arising out of or in relation to such failure to
fund. In the event of a direct conflict between the priority provisions of this
Section 2.6(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this Section 2.6(g) shall
control and govern.

 

30

--------------------------------------------------------------------------------

 

 

(h)     Agent, as a non-fiduciary agent for Borrower, shall maintain a register
showing the principal amount of the Loans, the portions thereof owing to each
Lender, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate.

 

(i)     All Loans shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Loan (or other extension of credit) hereunder, nor shall any Revolving
Credit Facility Commitment of any Lender be increased or decreased as a result
of any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.

 

2.7     Conversion or Continuation.

 

(a)     Subject to the provisions of clause (d) of this Section 2.7 and the
provisions of Section 2.14, Borrower shall have the option to (i) convert all or
any portion of the outstanding Base Rate Borrowings equal to $250,000, and
integral multiples of $100,000 in excess of such amount, to a LIBOR Rate
Borrowing, (ii) convert all or any portion of the outstanding LIBOR Rate
Borrowings equal to $250,000 and integral multiples of $100,000 in excess of
such amount, to a Base Rate Borrowing, and (iii) upon the expiration of any
Interest Period applicable to any of its LIBOR Rate Borrowings, continue all or
any portion of such LIBOR Rate Borrowing equal to $250,000, and integral
multiples of $100,000 in excess of such amount, as a LIBOR Rate Borrowing, and
the succeeding Interest Period of such continued Borrowing shall commence on the
expiration date of the Interest Period previously applicable thereto; provided,
however, that a LIBOR Rate Borrowing only may be converted or continued, as the
case may be, on the expiration date of the Interest Period applicable thereto;
provided further, however, that no outstanding Borrowing may be continued as, or
be converted into, a LIBOR Rate Borrowing when any Unmatured Event of Default or
Event of Default has occurred and is continuing; provided further, however, that
if, before the expiration of an Interest Period of a LIBOR Rate Borrowing,
Borrower fails timely to deliver the appropriate Request for
Conversion/Continuation, such LIBOR Rate Borrowing automatically shall be
converted to a LIBOR Rate Borrowing with an Interest Period of one (1) month.

 

31

--------------------------------------------------------------------------------

 

 

(b)     Borrower shall, by personal delivery or by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as Agent may designate to Borrower in accordance
herewith), or telefacsimile, deliver a Request for Conversion/Continuation to
Agent (i) no later than noon, Pacific Time, on the Business Day that is the
proposed conversion date (in the case of a conversion to a Base Rate Borrowing),
and (ii) no earlier than two (2) Eurodollar Business Days before and no later
than noon Pacific Time on the day of the proposed conversion or continuation
date (in the case of a conversion to, or a continuation of, a LIBOR Rate
Borrowing). A Request for Conversion/Continuation shall specify (x) the proposed
conversion or continuation date (which shall be a Business Day or a Eurodollar
Business Day, as applicable), (y) the amount and type of the Borrowing to be
converted or continued, and (z) the nature of the proposed conversion or
continuation.

 

(c)     Any Request for Conversion/Continuation (or telephonic notice in lieu
thereof) shall be irrevocable and Borrower shall be obligated to convert or
continue in accordance therewith.

 

(d)     No Borrowing (or portion thereof) may be converted into, or continued
as, a LIBOR Rate Borrowing with an Interest Period that ends after the Final
Payment Date.

 

2.8     Mandatory Repayment.

 

(a)     The Revolving Credit Facility Commitments shall automatically terminate
on the Final Revolving Commitment Termination Date, and the Loans shall convert
into a term loan andeach Converted Term Loan shall be repayable as provided in
Section 2.3(e) hereof. Notwithstanding the foregoing, at the request of
Borrower, any Letters of Credit that are outstanding on the Final Revolving
Commitment Termination Date shall be renewed through the Final Payment Date that
is applicable to Revolving Loans. On the Final Payment Date all remainingthat is
applicable to Revolving Loans, the entire outstanding principal balance of the
Converted Term Loans, all interest that has accrued and remains unpaid thereon,
all contingent reimbursement obligations of Borrower with respect to outstanding
Letters of Credit, all unpaid fees, costs, or expenses that are payable
hereunder or under any other Loan Document, and all other Obligations (including
any amounts due and payable to any Bank Product Provider in respect of all Bank
Products provided by such Bank Product Provider) immediately shall each become
due and payable in full, without notice or demand (including (a) either (i)
providing cash collateral to be held by Agent, for the benefit of the Lenders,
in an amount equal to 105% of the Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to Issuing Bank, and (b) providing
cash collateral (in an amount determined by Lender as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Agent for the benefit of the
Bank Product Providers with respect to the Bank Product Obligations).

 

(b)     Borrower shall make repayments in accordance withof Revolving Loans to
the extent required by Section 2.1(c).(c)     All prepayments of the Loans made
pursuant to Section 2.8(b), which repayments shall be applied, first, to the
outstanding principal amount of the Revolving Loans, until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then extant Letter of Credit Usage, until paid in full.

 

32

--------------------------------------------------------------------------------

 

 

2.9     Voluntary Prepayments. Borrower shall have the right, at any time and
from time to time, to prepay the Loans without penalty or premium. So long as no
Event of Default has occurred and is continuing, any prepayment of a Converted
Term Loan shall be applied, first, in direct order to the next succeeding two
installments of such Converted Term Loan and, then, in the inverse order of
maturity. Borrower shall give Agent notice of any such prepayment with respect
to Base Rate Loans and not less than 3 Eurodollar Business Days prior written
notice of any such prepayment with respect to LIBOR Rate Loans. In each case,
such, which notice shall specify the date on which such prepayment is to be made
(which shall be a Business Day or Eurodollar Business Day, as applicable). Each
such prepayment shall be in an aggregate minimum amount of $250,000, and
integral multiples of $50,000 in excess of such amount, in each case, and shall
include interest accrued on the amount prepaid to, but not including, the date
of payment in accordance with the terms hereof (or, in each case, such lesser
amount constituting the amount of all Loans then outstanding). The foregoing to
the contrary notwithstanding, (x) Borrower may not make a partial principal
prepayment on a LIBOR Rate Loan; and (y) Borrower may prepay the full
outstanding principal balance on a LIBOR Rate Loan prior to the end of the
Interest Period, provided, that such prepayment is accompanied by a fee ("LIBOR
Prepayment Fee") equal to the amount, if any, by which (i) the additional
interest which would have been earned by the Lender Group had the LIBOR Rate
Loan not been prepaid, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such prepayment to the last day of the
then current Interest Period therefore, exceeds (ii) the interest which would
have been recoverable by the Lender Group by placing the amount of the LIBOR
Rate Loan on deposit in the LIBOR market for a period starting on the date on
which it was prepaid and ending on the last day of the applicable Interest
Period. Agent’s calculation of the LIBOR Prepayment Fee will be deemed
conclusive absent manifest error.

 

2.10     [Intentionally Omitted].

 

2.11     Fees.

 

(a)     Fee Letter. Borrower shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

 

(b)     Unused Commitment Fee. Borrower shall pay a fee (the “Unused Commitment
Fee”) to Agent quarterly in arrears, commencing on the first day of the first
fiscal quarter of Borrower following the Sixth Amendment Effective Date,August
24, 2011, and continuing on the first day of each fiscal quarter of Borrower
thereafter so long as the Revolving Credit Facility Commitment is extant. The
Unused Commitment Fee shall be equal to 0.25% per annum times the average daily
amount of the unfunded portion of the Revolving Credit Facility Commitment and
shall be calculated, as set forth in Section 2.62.5 hereof, on the basis of a
year of 360 days for the actual number of days elapsed.

 

2.12     Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Loans made by Agent to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Bank for Borrower’s
account, and with all other payment Obligations (except for Bank Product
Obligations), including all accrued interest, fees and expenses (in each case,
as and when payable hereunder or under the other Loan Documents). Agent shall
render statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all expenses owing, and such
statements shall be conclusively presumed to be correct and accurate (absent
manifest error) and constitute an account stated between Borrower and Agent
unless, within 30 days after receipt thereof by Borrower, Borrower shall deliver
to Agent written objection thereto describing the error or errors contained in
any such statements.

 

33

--------------------------------------------------------------------------------

 

 

2.13     Increased Costs. If after the Closing Date, the adoption of, or any
change in, any applicable law, rule, or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by Agent or the
Lenders (or their Affiliates) with any request, guideline, or directive
(irrespective of whether having the force of law) of any Governmental Authority
(a “Regulatory Change”) shall impose, modify, or deem applicable any reserve,
special deposit, or similar requirement (including any such requirement imposed
by the Federal Reserve Board, but excluding with respect to any LIBOR Rate Loan
any such requirement included in the calculation of the Base LIBOR Rate, as
applicable) against Assets of, deposits with, or for the account of, or credit
extended by Agent or the Lenders (or their Affiliates) or shall impose on Agent
or the Lenders (or their Affiliates) or the interbank eurodollar market any
other condition affecting its LIBOR Rate Loans, as applicable, or its obligation
to make LIBOR Rate Loans, as applicable, then, Agent may, by written notice
given to Borrower, together with supporting evidence, require Borrower to pay to
the Lender Group such additional amounts as shall compensate the Lender Group
for any such increased cost, reduction, loss, or expense actually incurred by
the Lender Group in connection with the Loans for preceding the date on which
such notice is given during each fiscal quarter thereafter. Any such request for
compensation by Agent under this Section 2.13 shall set forth the basis of
calculation thereof and shall, in the absence of manifest error, be conclusive
and binding for all purposes; provided that, in making such calculation, the
Lender Group shall treat Borrower in a manner consistent with the Lender Group’s
treatment of similarly situated borrowers. Notwithstanding anything herein to
the contrary, the issuance of any rules, regulations or directions under (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith, or
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case after the date of
this Agreement shall be deemed to be a change in law, rule, regulation or
guideline for purposes of this Agreement and the protection of this Agreement
shall be available to the Lender Group regardless of any possible contention of
the invalidity or inapplicability of the law, rule, regulation, guideline or
other change or condition which shall have occurred or been imposed, so long as
it shall be customary for lenders or issuing banks affected thereby to comply
therewith.

 

2.14     Suspension of LIBOR Rate Loans. If Agent, on any Eurodollar Business
Day, is unable to determine the Base LIBOR Rate applicable for a new, continued,
or converted LIBOR Rate Loan for any reason, or any law, regulation, or
governmental order, rule or determination, makes it unlawful for any Lender to
make a LIBOR Rate Loan, Borrower’s right to select LIBOR Rate Loans will be
suspended until such time as Agent is again able to determine the Base LIBOR
Rate or such Lender is again able to make LIBOR Rate Loans, as the case may be.
During such suspension, new Loans, outstanding Base Rate Loans, and LIBOR Rate
Loans whose Interest Periods terminate may only be Base Rate Loans. Any such
determination shall, in the absence of manifest error, be conclusive and binding
for all purposes.

 

2.15     Funding Sources. Nothing herein shall be deemed to obligate the Lenders
(or Agent on behalf thereof) to obtain the funds to make any Loan in any
particular place or manner and nothing herein shall be deemed to constitute a
representation by Agent or any Lender that it has obtained or will obtain such
funds in any particular place or manner.

 

2.16     Place of Borrowings. All Loans made hereunder shall be disbursed by
credit to Borrower’s Designated Account or as may otherwise be agreed to between
Borrower and Agent.

 

2.17     Survivability. Borrower’s obligations under Section 2.13 hereof shall
survive repayment of the Loans made hereunder and termination of the Revolving
Credit Facility Commitment for a period of 90 days.

 

34

--------------------------------------------------------------------------------

 

 

2.18     Letters of Credit.

 

(a)     Subject to the terms and conditions of this Agreement, upon the request
of Borrower made in accordance herewith, and prior to the Final Revolving
Commitment Termination Date, Issuing Bank agrees to issue letters of credit for
the account of Borrower (each, a “Letter of Credit”). Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by an Authorized Person
and delivered to Issuing Bank via personal delivery, registered or certified
mail (postage prepaid, return receipt requested), overnight courier, electronic
mail (at such email address as Issuing Bank may designate to Borrower in
accordance herewith), or telefacsimile, reasonably in advance of the requested
date of issuance, amendment, renewal, or extension. Each such request shall be
in form and substance satisfactory to Issuing Bank in its reasonable discretion
and shall specify (i) (A) the amount of such Letter of Credit, (B) the date of
issuance, amendment, renewal, or extension of such Letter of Credit, (C) the
expiration date of such Letter of Credit (which shall not be later than the
earlier to occur of (x) one year after the date of issuance thereof, and (y) the
Final Revolving Commitment Termination Date), (D) the name and address of the
beneficiary thereof, and (E) such other information (including, in the case of
an amendment, renewal, or extension, identification of the outstanding Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit and (ii) the Revolving Credit
Facility Usage would exceed the lesser of (x) Maximum Revolver Amount and (y)
the Sublimit. Anything contained herein to the contrary notwithstanding, Issuing
Bank may, but shall not be obligated to, issue or cause the issuance of a Letter
of Credit that supports the obligations of Borrower orUltimate Parent or any of
its Subsidiaries in respect of (A) a lease of real property, or (B) an
employment contract. Issuing Bank shall have no obligation to issue a Letter of
Credit if any of the following would result, after giving effect to the issuance
of such requested Letter of Credit:

 

(i)     the Letter of Credit Usage would exceed $5,000,000, or (ii) (i) the
Revolving Credit Facility Usage would exceed the lesser of (x) Maximum Revolver
Amount. and (y) the Sublimit, or (ii) the Letter of Credit Usage would exceed
$5,000,000.

 

(b)     In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall have no
obligation to issue a Letter of Credit if (A) any order, judgment, or decree of
any Governmental Authority or arbitrator shall, by its terms, purport to enjoin
or restrain Issuing Bank from issuing such Letter of Credit, or any law
applicable to Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over Issuing
Bank shall prohibit or request that Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, (B) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Bank applicable to letters of credit generally, or (C) if amounts demanded to be
paid under any Letter of Credit will or may not be in United States Dollars.

 

(c)      Borrower and Issuing Bank hereby acknowledge and agree that all Letters
of Credit (as defined in the Existing Credit Agreement) (the “Existing Letters
of Credit”) issued under the Existing Credit Agreement as of the Closing Date
shall constitute Letters of Credit under this Agreement on and after the Closing
Date with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank on the Closing Date. Each Letter of Credit shall be in form and
substance acceptable to Agent (in the exercise of its reasonable discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Agent is obligated to advance funds under a Letter of Credit,
Borrower immediately shall reimburse such L/C Disbursement to Agent by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
Pacific Time, on the date that such L/C Disbursement is made, if Borrower shall
have received written or telephonic notice of such L/C Disbursement prior to
10:00 a.m., Pacific Time, on such date, or, if such notice has not been received
by Borrower prior to such time on such date, then not later than 11:00 a.m.,
Pacific Time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 10:00 a.m., Pacific Time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be a Base Rate Loan under the Revolving Credit
Facility hereunder and, thereafter, shall bear interest at the rate then
applicable to Base Rate Loans. To the extent an L/C Disbursement is deemed to be
a Base Rate Loan hereunder, Borrower’s obligation to reimburse such L/C
Disbursement shall be discharged and replaced by the resulting Base Rate Loan.

 

35

--------------------------------------------------------------------------------

 

 

(d)     Borrower hereby agrees to indemnify, save, defend, and hold each member
of the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by Lender arising out of or in connection
with any Letter of Credit; provided, however, that Borrower shall not be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
such member of the Lender Group. Borrower agrees to be bound by Agent’s
interpretations of any Letter of Credit issued by Issuing Bank to or for
Borrower’s account, even though this interpretation may be different from
Borrower’s own, and Borrower understands and agrees that no member of the Lender
Group shall be liable for any error, negligence, or mistake, whether of omission
or commission, in following Borrower’s instructions or those contained in the
Letter of Credit or any modifications, amendments, or supplements thereto.
Borrower hereby acknowledges and agrees that no member of the Lender Group shall
be responsible for delays, errors, or omissions resulting from the malfunction
of equipment in connection with any Letter of Credit.

 

(e)     If by reason of (x) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (y) compliance by Agent
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(i)     any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(ii)     there shall be imposed on Agent any other condition regarding any
Letter of Credit issued pursuant hereto,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank of issuing, making, guaranteeing, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof by Agent, then, and
in any such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay on demand such amounts as Agent may specify to be
necessary to compensate Agent for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder. The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

 

(f)     Borrower shall pay Issuing Bank a Letter of Credit fee (the “Letter of
Credit Fee”) which shall accrue at a rate equal to 1.25% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit, and
which shall be payable quarterly in arrears on the first day of each fiscal
quarter beginning after the Closing Date.

 

36

--------------------------------------------------------------------------------

 

 

(g)     Issuing Bank and Borrower agree that, in paying any drawing under a
Letter of Credit, Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Neither Issuing Bank nor any Affiliate of Issuing
Bank, shall be liable to any Loan Party for (i) any action taken or omitted in
connection herewith at the request or with the approval of Issuing Bank, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, that this
assumption is not intended to, and shall not, preclude Borrower from pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of Issuing Bank or any Affiliate of
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.18(f) or for any action, neglect or
omission under or in connection with any Letter of Credit or Issuer Document,
including in connection with the issuance or any amendment of any Letter of
Credit, the failure to issue or amend any Letter of Credit, the honoring or
dishonoring of any demand under any Letter of Credit, or the following of
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto, and such action or neglect or
omission will bind Borrower. In furtherance and not in limitation of the
foregoing, Issuing Bank may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary (or Issuing Bank may refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit and may disregard any requirement in a
Letter of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and Issuing Bank shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Issuing Bank shall not be responsible for the
wording of any Letter of Credit (including any drawing conditions or any terms
or conditions that are ineffective, ambiguous, inconsistent, unduly complicated
or reasonably impossible to satisfy), notwithstanding any assistance Issuing
Bank may provide to Borrower with drafting or recommending text for any letter
of credit application or with the structuring of any transaction related to any
Letter of Credit, and Borrower hereby acknowledges and agrees that any such
assistance will not constitute legal or other advice by Issuing Bank or any
representation or warranty by Issuing Bank that any such wording or such Letter
of Credit will be effective. Without limiting the foregoing, Issuing Bank may,
as it deems appropriate, use in any Letter of Credit any portion of the language
prepared by Borrower and contained in the letter of credit application relative
to drawings under such Letter of Credit. Borrower hereby acknowledges and agrees
that Issuing Bank shall not be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.

 

(h)     The obligation of Borrower to reimburse Issuing Bank for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

(i)     (b) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document,

 

37

--------------------------------------------------------------------------------

 

 

(ii)     (c) the existence of any claim, counterclaim, setoff, defense (other
than payment in full) or other right that BorrowerUltimate Parent or any of its
Subsidiaries may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), Issuing Bank or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction,

 

(iii)     (d) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit,

 

(iv)     (e) any payment by Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Bank under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

 

(v)     (f) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, BorrowerUltimate
Parent or any of its Subsidiaries, or

 

(vi)     (g) the fact that any Event of Default or Unmatured Event of Default
shall have occurred and be continuing.

 

(vii)     (j)     Unless otherwise expressly agreed by Issuing Bank and Borrower
when a Letter of Credit is issued, (i) the rules of the ISP and the UCP 600
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP 600
shall apply to each commercial Letter of Credit.

 

(viii)     (h) (i)     In the event of a direct conflict between the provisions
of this Section 2.18 and any provision contained in any Issuer Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.18 shall control and
govern.

 

2.19     Accordion.

 

(a)     At any time during the period from and after the Closing Date through
but excluding the date that is the one (1) year anniversary of the ClosingFifth
Amendment Effective Date, at the option of Borrower (but subject to the
conditions set forth in clause (b) below), the Revolving Credit Facility
Commitments and the Maximum Revolver Amount may be increased by an amount in the
aggregate for all such increases of the Revolving Credit Facility Commitment and
the Maximum Revolver Amount not to exceed the Available Increase Amount (each
such increase, an “Increase”). Agent shall invite each Lender to increase its
Revolving Credit Facility Commitment (it being understood that no Lender shall
be obligated to increase its Revolving Credit Facility Commitment) in connection
with a proposed Increase on the terms set forth in this Agreement, and if
sufficient Lenders do not agree to increase their Revolving Credit Facility
Commitment in connection with such proposed Increase, then Agent or Borrower may
invite any prospective lender who is reasonably satisfactory to Agent and
Borrower to become a Lender in connection with a proposed Increase. Any Increase
shall be in an amount of at least $5,000,000 and integral multiples of
$1,000,000 in excess thereof. In no event may the Revolving Credit Facility
Commitment and the Maximum Revolver Amount be increased pursuant to this Section
2.19 on more than 2 occasions in the aggregate for all such Increases.

 

38

--------------------------------------------------------------------------------

 

 

(b)     Each of the following shall be conditions precedent to any Increase of
the Revolving Credit Facility Commitment and the Maximum Revolver Amount in
connection therewith:

 

(i)     Agent or Borrower have obtained the commitment of one or more Lenders
(or other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

 

(ii)     each of the conditions precedent set forth in Section 3.2 are
satisfied,

 

(iii)     Agent shall have received form FR U-1 for each Lender fully completed
and executed by Borrower, and

 

(iv)     Borrower has delivered to Agent updated pro forma calculations (after
giving effect to the applicable Increase) for BorrowerUltimate Parent and its
Subsidiaries evidencing that: (i) the Fixed Charge Coverage Ratio for JMPG and
its Subsidiaries, for the four consecutive fiscal quarter periodperiods ending
as of the last day of the fiscal quarter most recently ended prior to the
Increase Date as to which financial statements were required to be delivered
pursuant to this Agreement, is greater than the ratio required by Section 6.14
for such period by at least 10% of such required ratio, and (ii) the Liquidity
and Net Worth of for Loan Parties and their Subsidiaries, as of the Increase
Date, is each greater than the respective amount required by Section 6.14 as of
such date by at least 10% of such required amount and (iii) the Senior Leverage
Ratio and the ratio of Net Asset Value to Total Funded Debt is each less than
the ratio required by Section 6.14 as of such date by at least 10% of such
required ratio.

 

(c)     Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolving Credit Facility Commitment and Maximum Revolver Amount
pursuant to this Section 2.19.

 

(d)     Each of the Lenders having a Revolving Credit Facility Commitment prior
to the Increase Date (the “Pre-Increase Revolver Lenders”) shall assign to any
Lender which is acquiring a new or additional Revolving Credit Facility
Commitment on the Increase Date (the “Post-Increase Revolver Lenders”), and such
Post-Increase Revolver Lenders shall purchase from each Pre-Increase Revolver
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in Letters of Credit on such Increase Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letters of Credit
will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolving Credit Facility Commitments.

 

(e)     The Revolving Loans, Revolving Credit Facility Commitments, and Maximum
Revolver Amount established pursuant to this Section 2.19 shall constitute
Revolving Loans, Revolving Credit Facility Commitments, and Maximum Revolver
Amount under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from any guarantees and the security
interests created by the Loan Documents. Borrower shall take any actions
reasonably required by Agent to ensure and demonstrate that the Liens and
security interests granted by the Loan Documents continue to be perfected under
the Code or otherwise after giving effect to the establishment of any such new
Revolving Credit Facility Commitments and Maximum Revolver Amount.

 

39

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

CONDITIONS TO LOANS

 

3.1     Conditions Precedent to Effectiveness. The effectiveness of this
Agreement, in addition to the conditions set forth in Section 3.2 hereof,
subject to the fulfillment, to the satisfaction of Agent and its counsel, of
each of the following conditions on or before the Closing Date:

 

(a)     (i) Borrower shall have executed and delivered to Agent the Disclosure
Statement required under this Agreement. The form and content of the Disclosure
Statement shall be satisfactory to Agent;

 

(b)     (j) Agent shall have received the Reaffirmation Agreement, duly executed
and delivered by each party thereto;

 

(c)     (k) Agent shall have received the Amendment Number Five to Revolving
Note and Cash Subordination Agreement & Revolving Note, in form and substance
reasonably satisfactory to Agent, executed and delivered by all parties thereto
and in full force and effect, together with evidence, satisfactory to Agent,
that FINRA approval has been obtained with respect to the amendments to the
Broker/Dealer Credit Facility as set forth therein;

 

(d)     (l) Agent shall have received a certificate executed by the Secretary of
Borrower to the effect that: (i) Borrower and each of its Subsidiaries has each
obtained all orders, consents, approvals, and other authorizations and having
made all filings and other notifications (governmental or otherwise) required in
connection with the Loan Documents, other than orders, consents, approvals,
authorizations, or filings the failure to obtain or file, as applicable, which
could not reasonably be expected to have a Material Adverse Effect on Borrower
or any of its Subsidiaries, (ii) the Governing Documents of Borrower that were
provided to CNB on October 11, 2012 have not been amended since they were last
provided to CNB on such date, and are in full force and effect as of the date
hereof, (iii) the signature and incumbency certificate of the Responsible
Officers of Borrower attached thereto as an exhibit and last provided to CNB on
October 11, 2012 is true and correct as of the date hereof, and (iv) attaching a
copy of the resolutions of Borrower, certified as of the Closing Date,
authorizing (A) the transactions contemplated by the Loan Documents to which
Borrower is or will be a party, and (B) the execution, delivery and performance
by Borrower of each Loan Document to which Borrower is or will be a party and
the execution and delivery of the other documents to be delivered by such Person
in connection herewith and therewith;

 

(e)     (m) Agent shall have received a certificate executed by the Secretary of
Harvest to the effect that: (i) the Governing Documents of Harvest that were
provided to CNB on October 11, 2012 have not been amended since they were last
provided to CNB on such date, and are in full force and effect as of the date
hereof, (ii) the signature and incumbency certificate of the Responsible
Officers of Harvest attached thereto as an exhibit and last provided to CNB on
October 11, 2012 is true and correct as of the date hereof, and (iii) attaching
a copy of the resolutions of Harvest, certified as of the Closing Date,
authorizing (A) the transactions contemplated by the Loan Documents to which
Harvest is or will be a party, and (B) the execution, delivery and performance
by Harvest of each Loan Document to which Harvest is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith;

 

40

--------------------------------------------------------------------------------

 

 

(f)     (n) Agent shall have received a certificate executed by the Secretary of
JMP Securities to the effect that: (i) the Governing Documents of JMP Securities
that were provided to CNB on October 11, 2012 have not been amended since they
were last provided to CNB on such date, and are in full force and effect as of
the date hereof, (ii) the signature and incumbency certificate of the
Responsible Officers of JMP Securities attached thereto as an exhibit and last
provided to CNB on October 11, 2012 is true and correct as of the date hereof,
and (iii) attaching a copy of the resolutions of JMP Securities, certified as of
the Closing Date, authorizing (A) the transactions contemplated by the Loan
Documents to which JMP Securities is or will be a party, and (B) the execution,
delivery and performance by JMP Securities of each Loan Document to which JMP
Securities is or will be a party and the execution and delivery of the other
documents to be delivered by such Person in connection herewith and therewith;

 

(g)     (o) Agent shall have received full payment of all fees set forth in the
Fee Letter that are required to be paid on the Closing Date;

 

(h)     (p) Agent shall have received form FR U-1, with Part I fully completed
and executed by Borrower;

 

(i)     (q) no litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened that could have, in the reasonable opinion of Agent: (i) a material
adverse effect on Borrower’s or any Guarantor’s ability to repay the Loans or
(ii) a Material Adverse Effect on Borrower or any Guarantor; and

 

(j)     (r) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered or
executed or recorded and shall be in form and substance reasonably satisfactory
to Agent and its counsel.

 

3.2     Conditions Precedent to All Extensions of Credit. The obligation of each
Lender to make each Loan or issue any Letter of Credit hereunder is subject to
the fulfillment, at or prior to the time of the making of such Loan or the
issuance of such Letter of Credit, of each of the following conditions:

 

(a)     (s) the representations and warranties of Borrower contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Loan or such Letter of Credit as though
made on and as of such date (except to the extent that such representations and
warranties solely relate to an earlier date);

 

(b)     (t) no Event of Default or Unmatured Event of Default shall have
occurred and be continuing on the date of such Loan or such Letter of Credit,
nor shall either result from the making of such Loan or the issuance of such
Letter of Credit; and

 

(c)     (u) Borrower shall have delivered to Agent a Request for Borrowing
pursuant to the terms of Section 2.6 hereof; and

 

(d)     Borrower shall be in pro forma compliance with each of the financial
covenants set forth in Section 6.14 hereof after giving effect to such Loan or
Letter of Credit and the use of proceeds thereof (calculated as if such Loan or
Letter of Credit were outstanding as of the last day of the immediately
preceding fiscal quarter for which financial statements were most recently
required to have been delivered to Agent).

 

41

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF BORROWER

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties which, except as set forth in the
Disclosure Statement with a specific reference to the Section of this Article IV
affected thereby, shall be true, correct, and complete in all respects as of the
date hereof, and shall be true, correct, and complete in all respects as of the
Closing Date, and at and as of the date of each Loan (or other extension of
credit) made thereafter, as though made on and as of the date of the making of
such Loan (or other extension of credit), and at and as of the date of each
issuance of, renewal of, or amendment to any Letter of Credit, as though made on
and as of the date of the making of such Loan (or other extension of credit),
and at and as of the date of such issuance of, renewal of, or amendment to any
Letter of Credit (except to the extent that such representations and warranties
relate solely to an earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement and the making of the Loans
(or other extension of credit) and the issuance of the Letters of Credit:

 

4.1     Due Organization. Borrower is a duly organized and validly existing
limited liability company in good standing under the laws of the State of
Delaware and is duly qualified to conduct business in all jurisdictions where
its failure to do so could reasonably be expected to have a Material Adverse
Effect on Borrower. Each Guarantor is duly organized and validly existing entity
and in good standing under the laws of the jurisdiction of its incorporation or
organization and is duly qualified to conduct business in all jurisdictions
where its failure to do so could reasonably be expected to have a Material
Adverse Effect on such Guarantor.

 

4.2     Interests in Borrower and its Subsidiaries.

 

(a)     As of the ClosingFifth Amendment Effective Date, all of the interests in
Borrower and its Subsidiaries are owned by the Persons identified in the
Disclosure Statement.

 

(b)     Borrower may amend the Disclosure Statement with respect to this Section
4.2 to reflect changes that would not, individually or in the aggregate result
in a Change of Control Event.

 

4.3     Requisite Power and Authorization. Borrower has all requisite power to
execute and deliver this Agreement and the other Loan Documents to which it is a
party, and to borrow the sums provided for in this Agreement. Each Guarantor has
all requisite power to execute and deliver the Loan Documents to which it is a
party. Borrower and each Guarantor has all governmental licenses,
authorizations, consents, and approvals necessary to own and operate its Assets
and to carry on its businesses as now conducted and as proposed to be conducted,
other than licenses, authorizations, consents, and approvals that are not
currently required or the failure to obtain which reasonably could not be
expected to have a Material Adverse Effect on Borrower or any Guarantor. The
execution, delivery, and performance of this Agreement and the other Loan
Documents have been duly authorized by Borrower and all necessary action in
respect thereof has been taken, and the execution, delivery, and performance
thereof do not require any consent or approval of any other Person that has not
been obtained. The execution, delivery, and performance of the Loan Documents to
which it is a party have been duly authorized by each Guarantor and all
necessary action in respect thereof has been taken, and the execution, delivery,
and performance of the Loan Documents to which a Guarantor are a party do not
require any consent or approval of any other Person that has not been obtained.

 

42

--------------------------------------------------------------------------------

 

 

4.4     Binding Agreements. This Agreement and the other Loan Documents to which
Borrower is a party, when executed and delivered by Borrower, will constitute,
the legal, valid, and binding obligations of Borrower, enforceable against
Borrower in accordance with their terms, and the Loan Documents to which the
Guarantors are a party, when executed and delivered by the Guarantors, will
constitute, the legal, valid, and binding obligations of the Guarantors,
enforceable against the Guarantors in accordance with their terms, in each case
except as the enforceability hereof or thereof may be affected by: (a) any
Insolvency Proceeding, or other similar laws affecting the enforcement of
creditors’ rights generally, and (b) the limitation of certain remedies by
certain equitable principles of general applicability.

 

4.5     Other Agreements. The execution, delivery, and performance by Borrower
of this Agreement and the other Loan Documents to which it is a party, and the
execution, delivery and performance by the Guarantors of the Loan Documents to
which they are a party, do not and will not: (a) violate (i) any provision of
any federal (including the Exchange Act), state, or local law, rule, or
regulation (including Regulations T, U, and X of the Federal Reserve Board)
binding on Borrower or any Guarantor, (ii) any order of any domestic
governmental authority, court, arbitration board, or tribunal binding on
Borrower or any Guarantor, or (iii) the Governing Documents of Borrower or any
Guarantor, or (b) contravene any provisions of, result in a breach of,
constitute (with the giving of notice or the lapse of time) a default under, or
result in the creation of any Lien (other than a Permitted Lien) upon any of the
Assets of Borrower or any Guarantor pursuant to, any Contractual Obligation of
Borrower or any Guarantor, or (c) require termination of any Contractual
Obligation of Borrower or any Guarantor, or (d) constitute a tortious
interference with any Contractual Obligation of Borrower or any Guarantor.

 

4.6     Litigation: Adverse Facts.

 

(a)     There is no action, suit, proceeding, or arbitration (irrespective of
whether purportedly on behalf of Borrower or any of its Subsidiaries) at law or
in equity, or before or by any federal, state, municipal, or other governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, pending or, to the knowledge of Borrower, threatened in writing against
or affecting Borrower or any of its Subsidiaries, that reasonably could be
expected to have a Material Adverse Effect on Borrower or any of its
Subsidiaries, or reasonably could be expected to materially and adversely affect
the ability of Borrower or the Guarantors to perform their respective
obligations under the Loan Documents (including Borrower’s ability to repay any
or all of the Obligations when due);

 

(b)     None of Borrower or any of its Subsidiaries is: (i) in violation of any
applicable law in a manner that reasonably could be expected to have a Material
Adverse Effect on such Person, or (ii) subject to or in default with respect to
any final judgment, writ, injunction, decree, rule, or regulation of any court
or of any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign, in a
manner that reasonably could be expected to have a Material Adverse Effect on
such Person, or reasonably could be expected to materially and adversely affect
the ability of Borrower or the Guarantors to perform their respective
obligations under the Loan Documents (including Borrower’s ability to repay any
or all of the Obligations when due); and

 

(c) (i) there is no action, suit, proceeding or, to the best of Borrower’s
knowledge or belief, investigation pending or, to the best of Borrower’s
knowledge or belief, threatened in writing against or affecting Borrower or any
of its Subsidiaries that questions the validity or the enforceability of this
Agreement or other the Loan Documents, and (ii) there is no action, suit, or
proceeding pending against or affecting Borrower or any of its Subsidiaries
pursuant to which, on the date of the making of any Loan hereunder, there is in
effect a binding injunction that could materially and adversely affect the
validity or enforceability of this Agreement or the other Loan Documents.

 

4.7     Government Consents. Other than such as may have previously been
obtained, filed, or given, as applicable, no consent, license, permit, approval,
or authorization of, exemption by, notice to, report to or registration, filing,
or declaration with, any governmental authority or agency is required in
connection with the execution, delivery, and performance by Borrower and the
Guarantors of the Loan Documents to which they are a party.

 

43

--------------------------------------------------------------------------------

 

 

4.8     Title to Assets; Liens. Except for Permitted Liens, all of the Assets of
Borrower and its Subsidiaries are free from all Liens of any nature whatsoever.
Except for Permitted Liens, Borrower and its Subsidiaries have good and
sufficient title to all of their respective Assets reflected in their books and
records as being owned by them or their nominee. Neither this Agreement, nor any
of the other Loan Documents, nor any transaction contemplated under any such
agreement will affect any right, title, or interest of Borrower or any of its
Subsidiaries in and to any of the Assets of Borrower or any of its Subsidiaries
in a manner that reasonably could be expected to have a Material Adverse Effect
on Borrower or any of its Subsidiaries.

 

4.9     Payment of Taxes. All tax returns and reports of Borrower and its
Subsidiaries (and all taxpayers with which Borrower or its Subsidiaries is or
has been consolidated or combined) required to be filed by it has been timely
filed (inclusive of any permitted extensions), and all Taxes, assessments, fees,
amounts required to be withheld and paid to a Governmental Authority and all
other governmental charges upon Borrower and its Subsidiaries, and upon their
Assets, income, and franchises, that are due and payable have been paid, except
to the extent that: (a) the failure to file such returns or reports, or pay such
Taxes, assessments, fees, or other governmental charges, as applicable,
reasonably could not be expected to have a Material Adverse Effect on Borrower
or any of its Subsidiaries, or (b) other than with respect to Taxes,
assessments, charges or claims which have become a tax Lien upon any of
Borrower’s or any of its Subsidiaries’ Assets, such Tax, assessment, charge, or
claim is being contested, in good faith, by appropriate proceedings promptly
instituted and diligently conducted, and an adequate reserve or other
appropriate provision, if any, shall have been made as required in order to be
in conformity with GAAP. Borrower does not know of any proposed, asserted, or
assessed tax deficiency against it or any of its Subsidiaries that, if such
deficiency existed and had to be rectified, reasonably could be expected to have
a Material Adverse Effect on Borrower or any of its Subsidiaries.

 

4.10     Governmental Regulation.

 

(a)     Borrower and its Subsidiaries are not, nor immediately after the
application by Borrower of the proceeds of the Loans will they be, subject to
regulation under the Investment Company Act of 1940, as amended, or an exemption
to such regulation is available.

 

(b)     Borrower and each of its Subsidiaries, is, to the extent required
thereby, duly registered as an investment adviser under the Investment Advisers
Act of 1940, as amended (the “Investment Advisers Act”). Each of Borrower and
each of its Subsidiaries is, to the extent that any such Person is required to
be registered as an “investment company” under the Investment Company Act, duly
registered as such thereunder or properly exempt.

 

(c)     Borrower is not required to be duly registered as a broker-dealer under
applicable law. Each Subsidiary of Borrower that is required to be so registered
is so duly registered and is a member of a self-regulatory organization, such as
FINRA or is properly registered with any other Governmental Authority under
applicable law.

 

(d)     Each Subsidiary of Borrower registered as a broker-dealer has not
exceeded the business activities enumerated in any applicable restriction or
membership agreement or other limitations imposed in connection with its
regulations with any Governmental Authority, including the FINRA, and such
registration, membership and membership agreement does not limit its ability to
enter into the Loan Documents to which it is a party.

 

44

--------------------------------------------------------------------------------

 

 

(e)     Borrower and each of its Subsidiaries and each of their respective
members, partners, officers and directors, as the case may be, is duly
registered, licensed or qualified as an investment adviser, broker-dealer
representative, or agent in each State of the United States where the conduct of
its business requires the registration, licensing, qualification or membership
and is in compliance in all material respects with applicable laws requiring
such registration, licensing, qualification or membership.

 

(f)     None of Borrower or any Guarantor is subject to regulation under the
Federal Power Act, the Interstate Commerce Act, or any federal, state, or local
law, rule, or regulation generally limiting its ability to incur Debt.

 

4.11     Disclosure. No representation or warranty of Borrower or any Guarantor
contained in this Agreement or any other document, certificate, or written
statement furnished to Agent or any Lender by or on behalf of Borrower with
respect to the business, operations, Assets, or condition (financial or
otherwise) of Borrower and the Guarantors for use solely in connection with the
transactions contemplated by this Agreement contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading. There is no fact actually known
to Borrower (other than matters of a general economic nature) that Borrower
believes reasonably could be expected to have a Material Adverse Effect on
Borrower or any Guarantor, that has not been disclosed herein or in such other
documents, certificates, and statements furnished to Agent or any Lender for use
in connection with the transactions contemplated hereby. All financial
projections represent, as of the date on which any other such financial
projections are delivered to Agent or any Lender, BorrowerUltimate Parent’s good
faith best estimate of its and its Subsidiaries’ future performance for the
periods covered thereby.

 

4.12     Debt. Neither Borrower nor any of its Subsidiaries has any Debt
outstanding other than Debt permitted by Section 6.1 hereof.

 

4.13     Existing Defaults. Neither Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
contained in any Contractual Obligation applicable to it, and no condition
exists which, with or without the giving of notice or the lapse of time, would
constitute a default under such Contractual Obligation, except, in any such
case, where the consequences, direct or indirect, of such default or defaults,
if any, reasonably could not be expected to have a Material Adverse Effect on
Borrower or any of its Subsidiaries. Neither Borrower nor any of its
Subsidiaries is in violation of any law, ordinance, rule, or regulation to which
it or any of its Assets is subject, the failure to comply with which could
reasonably be expected to have a Material Adverse Effect on Borrower or any of
its Subsidiaries.

 

4.14     No Default. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

 

4.15     Immaterial Subsidiaries. Alternative Capital Services LLC, a Delaware
limited liability company, is the only Immaterial Subsidiary.As of the Fifth
Amendment Effective Date, there are no Immaterial Subsidiaries.

 

4.16     Excluded Subsidiaries. The Disclosure Statement sets forth the Excluded
Subsidiaries as of the ClosingFifth Amendment Effective Date.

 

45

--------------------------------------------------------------------------------

 

 

4.17     Patriot Act. To the extent applicable, Borrower is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the Loans made hereunder will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

4.18     OFAC. Borrower is not in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC. Borrower (a) is
not a Sanctioned Person or a Sanctioned Entity, (b) does not have its assets
located in Sanctioned Entities, or (c) does not derive revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. The proceeds
of any Loan will not be used to fund any operations in, finance any investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolving
Credit Facility Commitments under this Agreement shall be in effect and until
payment, in full, of the Loans, with interest accrued and unpaid thereon, any
other Obligations (including Obligations in respect of Letters of Credit and
Bank Product Obligations) and any other amounts due hereunder, and except as set
forth in the Disclosure Statement with specific reference to the Section of this
Article V affected thereby concerning matters which do not conform to the
covenants of this Article V, Borrower will, and will cause each of its
Subsidiaries to do each and all of the following:

 

5.1     Accounting Records and Inspection. (a) Maintain adequate financial and
accounting books and records in accordance with sound business practices and
GAAP consistently applied, (b) permit any representative of Agent upon
reasonable notice to Borrower, at any time during usual business hours, to
inspect, audit, and examine such books and records and to make copies and take
extracts therefrom, and to discuss its affairs, financing, and accounts with
Borrower’s or the applicable Subsidiary’s officers and independent public
accountants; provided, that so long as no Event of Default has occurred and is
continuing, Agent shall not conduct more than one such financial inspection,
audit, and examination during any calendar year, and (c) furnish Agent with any
information reasonably requested by Agent regarding Borrower’s or its
Subsidiaries’ business or finances promptly upon request.

 

5.2     Financial Statements and Other Information. Furnish to Agent:

 

(a)     Within 120 days after the end of each fiscal year of BorrowerUltimate
Parent, an annual report containing a statementconsolidated statements of
assets, liabilities, and capital of JMPG or Ultimate Parent, if applicable, and
their respectiveits Subsidiaries as of the end of such fiscal year, and
consolidated statements of operations and cash flows of JMPG or Ultimate Parent,
if applicable, and their respectiveits Subsidiaries, for the year then ended,
all of which shall be accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by
BorrowerUltimate Parent and satisfactory to Agent (which opinion shall be
without (i) a “going concern” or like qualification or exception, (ii) any
qualification or exception as to the scope of such audit, or (iii) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.14), together with a written statement of such
accountants (1) to the effect that, in making the examination necessary for
their audit of such financial statements, they have not obtained any knowledge
of the existence of an Event of Default under Section 6.14 and (2) if such
accountants shall have obtained any knowledge of the existence of an Event of
Default under Section 6.14, describing the nature thereof;

 

46

--------------------------------------------------------------------------------

 

 

(b)     Within 45 days after the end of each of the first three quarters of each
fiscal year of Borrower, a BorrowerUltimate Parent, an unaudited,
management-prepared financial report containing a consolidated statement (and if
requested by Agent, a consolidating statement) of assets, liabilities, and
capital, and statementsa consolidated statement (and if requested by Agent, a
consolidating statement) of operations and a consolidated statement of cash
flows of JMPG or Ultimate Parent, if applicable, and their respectiveits
Subsidiaries, in each case for the period then ended;

 

(c)     Within 45 days after the end of each quarter of each fiscal year of
Borrower,Concurrently with the delivery of the financial statements required to
be delivered pursuant to clauses (a) and (b) of this Section 5.2, a Compliance
Certificate duly executed by the chief financial officer of BorrowerUltimate
Parent listing any new Subsidiaries formed or acquired by BorrowerUltimate
Parent or any of its Subsidiaries from and after the date of the prior
Compliance Certificate if Borrower elects to designate such Subsidiaries as
Excluded Subsidiaries, and stating that he or she has individually reviewed the
provisions of this Agreement and the other Loan Documents, that (i) the
financial statements delivered hereunder have been prepared in accordance with
GAAP (except for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the financial condition
of BorrowerUltimate Parent and its Subsidiaries, (ii) JMPG or Ultimate Parent,
if applicable, and their respective Subsidiaries areBorrower is in compliance
with the financial covenants set forth in Section 6.14 and attaching the
calculations of such financial covenants as of the end of such fiscal quarter,
(iii) a review of the activities of BorrowerUltimate Parent and its Subsidiaries
during such year or quarterly period, as the case may be, has been made by or
under such individual’s supervision, with a view to determining whether Borrower
and such Subsidiariesthe Loan Parties have fulfilled all of its obligations
under this Agreement, and the other Loan Documents, that no Event of Default or
Unmatured Event of Default has occurred and is continuing, or if an Event of
Default or Unmatured Event of Default has so occurred and is continuing,
specifying all such defaults and events of which such individual may have
knowledge or belief, and (iv) Borrower hasthe Loan Parties have negotiated all
transactions described in Section 6.8, other than transactions in de minimis
amounts, in good faith and on an arm’s length basis;

 

(d)     if not otherwise provided pursuant to clause (a) or (b), above, as
applicable, then, contemporaneously with each quarterly and year-end financial
report required by clauses (a) and (b) of this Section 5.2, a certificate of the
chief financial officer of BorrowerUltimate Parent separately identifying and
describing all Contingent Obligations of BorrowerUltimate Parent and its
Subsidiaries that could reasonably be expected to result in payments
(individually or in the aggregate) of greater than $5,000,000;

 

(e)     within 60 days after the beginning of each fiscal year of Ultimate
Parent, a forecasted consolidated profit and loss statement for Ultimate Parent
and its Subsidiaries on a basis consistent with Ultimate Parent’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions, for such fiscal year, quarter by quarter,
certified by the chief financial officer of Ultimate Parent as being such
officer’s good faith estimate of the consolidated financial performance of
Ultimate Parent and its Subsidiaries during the period covered thereby;

 

(f)     notice, as soon as possible and, in any event, within 5 days after
Borrower has knowledge, of the occurrence of any Event of Default or any
Unmatured Event of Default. In any such event, Borrower also shall supply Agent
with a statement from BorrowerUltimate Parent’s chief financial officer or
general counsel setting forth the details thereof and the action that
BorrowerUltimate Parent or its applicable Subsidiary proposes to take with
respect thereto;

 

47

--------------------------------------------------------------------------------

 

 

(fg)     as soon as practicable, any written report pertaining to material items
in respect of BorrowerUltimate Parent’s and its Subsidiaries’ internal control
matters submitted to BorrowerUltimate Parent or such Subsidiary by its
independent accountants in connection with each annual audit of the financial
condition of BorrowerUltimate Parent and its Subsidiaries;

 

(gh)     as soon as practicable, written notice of any condition or event which
has resulted or reasonably could be expected to result in: (i) a Material
Adverse Effect on Borrower or any of its Subsidiaries; or (ii) a material breach
of, or noncompliance with, any material term, condition, or covenant of any
Contractual Obligation of Borrower or any of its Subsidiaries, if such breach or
noncompliance could reasonably be expected to result in a Material Adverse
Effect;

 

(hi)      promptly upon becoming aware of any Person’s seeking to obtain or
threatening in writing to seek to obtain a decree or order for relief with
respect to Borrower or any of its Subsidiaries in an involuntary case under any
applicable bankruptcy, insolvency, or other similar law now or hereafter in
effect, a written notice thereof specifying what action Borrower is taking or
proposes to take with respect thereto;

 

(ij)     promptly, copies of all material amendments to the Governing Documents
of Borrower or any of its Subsidiariesany Loan Party;

 

(jk)     prompt notice of:

 

(i)     all legal or arbitral proceedings, and all proceedings by or before any
governmental or regulatory authority or agency, against or, to the knowledge of
Borrower, threatened in writing against or affecting Borrower or any of its
Subsidiaries which, if adversely determined, reasonably could be expected to
have a Material Adverse Effect on Borrower or any of its Subsidiaries, or on the
timely payment of the principal of or interest on the Loans, or the
enforceability of this Agreement or the other Loan Documents, or the rights and
remedies of the Lender Group hereunder or thereunder, as applicable; and

 

(ii)     the issuance by any United States of America federal or state court or
any United States of America federal or state regulatory authority of any
injunction, order, or other restraint prohibiting, or having the effect of
prohibiting or delaying, the making of the Loans, or the institution of any
litigation or similar proceeding seeking any such injunction, order, or other
restraint;

 

(kl)     upon request by Agent and, within 5 Business Days after the filing
thereof, upon the occurrence and during the continuation of an Event of Default
or Unmatured Event of Default, copies of Focus Reports for JMP Securities and
each of its Subsidiaries;

 

(lm)     promptly, such other information and data with respect to Borrower or
any of its Subsidiaries, as from time to time may be reasonably requested by
Agent.

 

5.3     Existence. Preserve and keep in full force and effect, at all times, its
existence.

 

5.4     Payment of Taxes and Claims. Pay all Taxes, assessments, and other
governmental charges imposed upon it or any of its Assets or in respect of any
of its businesses, incomes, or Assets before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials, and
supplies) for sums which have become due and payable and which by law have or
may become a Lien upon any of its Assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, however, that, other than
with respect to Taxes, assessments, charges or claims which have become secured
by a tax Lien upon any of Borrower’s or any of its Subsidiaries’ Assets, no such
Tax, assessment, charge, or claim need be paid if the same is being contested,
in good faith, by appropriate proceedings promptly instituted and diligently
conducted and if an adequate reserve or other appropriate provision, if any,
shall have been made there for as required in order to be in conformity with
GAAP.

 

48

--------------------------------------------------------------------------------

 

 

5.5     Compliance with Laws. Comply in all material respects with the
requirements of all applicable laws, rules, regulations (including Regulations
T, U and X of the Federal Reserve Board), and orders of any governmental
authority, noncompliance with which could reasonably be expected to have a
Material Adverse Effect on Borrower or any of its Subsidiaries.

 

5.6     Further Assurances. At any time or from time to time upon the request of
Agent, execute and deliver such further documents and do such other acts and
things as Agent may reasonably request in order to effect fully the purposes of
this Agreement or the other Loan Documents and to provide for payment of the
Loans made hereunder, with interest thereon, in accordance with the terms of
this Agreement.

 

5.7     Formation of Subsidiaries.

 

(a)      At the time that (x) Borrower or any Guarantor forms any Subsidiary or
acquires any Subsidiary after the Closing Date (in each case other than an
Immaterial Subsidiary or any Excluded Subsidiary, as determined by Section
5.7(b)), or (y) any Subsidiary of Borrower or any Guarantor that is not a
Guarantor is no longer an Immaterial Subsidiary or an Excluded Subsidiary, (a)
cause such new Subsidiary (or former Immaterial Subsidiary or an Excluded
Subsidiary) to provide to Agent a Guaranty and a Security Agreement, a joinder
to the Intercompany Subordination Agreement and the Stock Pledge Agreement,
together with such other security documents, as well as appropriate UCC-1
financing statements, all in form and substance satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary (or
former Immaterial Subsidiary or Excluded Subsidiary)), (b) provide to Agent a
pledge agreement or a supplement to an existing Stock Pledge Agreement and
appropriate certificates and powers or UCC-1 financing statements, hypothecating
all of the direct or beneficial ownership interest of Borrower or a Guarantor in
such new Subsidiary (or former Immaterial Subsidiary or Excluded Subsidiary), in
form and substance satisfactory to Agent, (c) if such Subsidiary is a limited
liability company or limited partnership formed under the laws of Delaware,
include in the limited liability company agreement, limited partnership
agreement, or other similar Governing Documents language substantively similar
to the provisions of Sections 7(e) and 7(f) of the Stock Pledge Agreement, and
(d) provide to Agent all other documentation, including one or more opinions of
counsel satisfactory to Agent, which in its opinion is appropriate with respect
to the execution and delivery of the applicable documentation referred to above.
Any document, agreement, or instrument executed or issued pursuant to this
Section 5.7 shall be a Loan Document. The foregoing to the contrary
notwithstanding, such new Subsidiary shall not be required to execute and
deliver a Guaranty or a Security Agreement or a joinder to the Stock Pledge
Agreement, and neither Borrower nor any Guarantor, as applicable, shall be
required to pledge more than 66% of the voting stock of such Subsidiary to the
extent that (x) such Subsidiary is a Foreign Subsidiary, and (y) Borrower would
incur material adverse tax consequences therefrom; provided, however, that if
such Subsidiary is a Foreign Subsidiary, Borrower or such Guarantor, as
applicable, must deliver such documents as required by this Section 5.7 within
sixty (60) days of the date such entity was deemed to be a Subsidiary.

 

49

--------------------------------------------------------------------------------

 

 

(b) Within 30 days after the date when Borrower delivers a Compliance
Certificate to Agent in accordance with Section 5.2(c) that lists one or more
Subsidiaries that Borrower elects to be designated as an Excluded Subsidiary
(“Response Period”), Agent shall have the right to (i) deliver a notice to
Borrower indicating that Agent accepts Borrower’s proposal to designate such
Subsidiary as an Excluded Subsidiary or (ii) deliver a notice to Borrower
indicating that Agent objects to Borrower’s proposal to designate such
Subsidiary as an Excluded Subsidiary. If Agent accepts such proposal within the
Response Period or fails to respond to Borrower’s proposal within the Response
Period, such Subsidiary shall be deemed to constitute an Excluded Subsidiary
from and after the date of formation until such time such Subsidiary is no
longer an Excluded Subsidiary. If Agent objects to Borrower’s proposal within
the Response Period, such Subsidiary shall be deemed an Exclusive Subsidiary
from and after the date of formation until thirty (30) days after the date when
Borrower receives a written notice indicating that Agent objects to Borrower’s
proposal and, thereafter, such Subsidiary shall no longer be an Excluded
Subsidiary and Borrower and such Subsidiary shall comply with Section 5.7(a)
above.

 

ARTICLE VI

 

NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolving
Credit Facility Commitments under this Agreement shall be in effect and until
payment, in full, of the Loans, with interest accrued and unpaid thereon, any
other Obligations (including Obligations in respect of Letters of Credit and
Bank Product Obligations) and any other amounts due hereunder, and any other
amounts due hereunder, and except as set forth in the Disclosure Statement with
specific reference to the Section of this Article VI affected thereby concerning
matters which do not conform to the covenants of this Article VI, Borrower will
not, and will not permit any of its Subsidiaries to do any of the following:

 

6.1     Debt. Create, incur, assume, permit, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Debt, except:

 

(a)     (v) the Obligations and any other Debt evidenced by this Agreement and
the other Loan Documents;

 

(b)     (w) Capitalized Lease Obligations incurred in the ordinary course of
business, in an aggregate outstanding amount not in excess of $250,000 at any
one time;

 

(c)     (x) Contingent Obligations resulting from the endorsement of instruments
for collection in the ordinary course of business;

 

(d)     (y) Permitted Acquired Indebtedness;

 

(e)     (z) Debt in respect of EarnoutEarn-Out Arrangements, not to exceed
$2,000,000 in the aggregate at any time, and Seller Notes incurred in connection
with a Permitted Acquisition;

 

(f)     (aa) Debt consisting of loans or advances from time to time made by
BorrowerUltimate Parent or its Subsidiaries to JMP Securities in an aggregate
outstanding amount at any one time not to exceed $15,000,000;

 

(g)     (bb) Debt incurred by JMP Securities and owed to Agent consisting of
loans or advances from time to time made in connection with underwriting
advances or lines of credit that are subject to the applicable FINRA form, that
are advanced to JMP Securities to permit it to meet its net capital requirements
under applicable FINRA rules or under SEC Rule 15c3-1, so long as (y) no Event
of Default or Unmatured Event of Default has occurred and is continuing at the
time that such Debt is proposed to be incurred or would result therefrom and (z)
no more than $15,000,000 of such loans is funded from the direct or indirect
proceeds of a Borrowing under this Agreement;

 

50

--------------------------------------------------------------------------------

 

 

(h)     (cc) Debt of the CLO Entity;[Intentionally omitted];

 

(i)     (dd) Advances by Borrower or any Subsidiary of its Subsidiaries to
BorrowerUltimate Parent to Ultimate Parent, any Subsidiary, any or Affiliate of
Ultimate Parent or anany Excluded Fund for the purpose of funding overhead and
other operating expenses, so long as (x) the aggregate amount of such advances
made by a Loan Party during any fiscal year of BorrowerUltimate Parent does not
exceed $1,000,000 and (y) no Event of Default or Unmatured Event of Default has
occurred and is continuing at the time that such Debt is proposed to be incurred
or would result therefrom;

 

(j)     (ee) Intercompany Debt advanced by an Obligora Loan Party to a domestic
ObligorLoan Party, so long as such domestic ObligorLoan Party is party to the
Intercompany Subordination Agreement;

 

(k)     (ff) Guarantees by Borrowerany Loan Party of any Debt of a Guarantorany
other Loan Party otherwise permitted hereunder and guarantees by any Guarantor
of any Debt of Borrower or another Guarantor otherwise permitted hereby (in each
case, other than Permitted Acquired Indebtedness);

 

(l)     (gg) Reimbursement obligations in respect of letters of credit issued
after the Final Revolving Commitment Termination Date, to the extent that CNB
elects not to issue such letters of credit under this Agreement (it being
understood that if CNB does not notify Borrower that it has elected to issue
such letters of credit under this Agreement within four (4) Business Days after
the date when CNB receives a written request therefor from Borrower, CNB shall
be deemed to have elected not to issue the requested letter of credit);

 

(m)     (hh) any Refinancing Debt in respect of any Debt identified on the
Disclosure Statement with respect to this Section 6.1, or Debt described above
in clauses (b), (d) or (l); and

 

(n)     (ii) Debt incurred by JMPCC and payable to JMPGother Debt not otherwise
permitted under this Section 6.1 in an aggregate principal amount of
$10,000,000.not to exceed $2,000,000 at any one time outstanding.

 

6.2     Liens.

 

(a) Create, incur, assume, or permit to exist, directly or indirectly, any Lien
on or with respect to any of its Assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except Permitted Liens,
or

 

(b)     enter into, assume, or permit to exist any agreement to refrain from
granting Liens to or for the benefit of Agent, other than such agreements by JMP
SecuritiesPermitted Negative Pledges;

 

6.3     Investments. Make or own, directly or indirectly, any Investment in any
Person, except Permitted Investments; provided, however, that the ObligorsLoan
Parties shall not have Permitted Investments in Deposit Accounts or Securities
Accounts (other than such Deposit Accounts or Securities Accounts maintained
with Agent) in an aggregate amount in excess of $250,000 at any one time unless
the applicable ObligorLoan Party and the applicable securities intermediary or
bank have entered into Control Agreements governing such Permitted Investments
in order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments; provided further, that notwithstanding anything to the contrary
contained herein, in no event shall the aggregate amount of all such Permitted
Investments in, together with the aggregate amount of all transfers or
dispostions to, any Specified Guarantor exceed $10,000,000 at any time.

 

51

--------------------------------------------------------------------------------

 

 

6.4     [Intentionally Omitted].

 

6.5     Dividends. If an Event of Default or Unmatured Event of Default has
occurred and is continuing or would result from any of the following, make or
declare, directly or indirectly, any dividend (in cash, return of capital, or
any other form of Assets) on, or make any other payment or distribution on
account of, or set aside Assets for a sinking or other similar fund for the
purchase, redemption, or retirement of, or redeem, purchase, retire, or
otherwise acquire any interest of any class in Borrowerof its Securities,
whether now or hereafter outstanding, or grant or issue any warrant, right, or
option pertaining thereto, or other security convertible into any of the
foregoing, or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or Assets or in obligations (collectively, a
“Distribution”); provided that, at all times, irrespective of whether an Event
of Default or Unmatured Event of Default has occurred and is continuing or would
result from any of the following, (a) any direct or indirect Subsidiary may make
such a Distribution to any Guarantor or to Borrower; (b) any Subsidiary of
Borrowerof Ultimate Parent may make Distributions to any other Subsidiary of
Ultimate Parent (and, in the case of any Subsidiary making such Distribution
that is not, directly or indirectly, wholly-owned by Ultimate Parent, such
Subsidiary may make Distributions to such other owners of such Subsidiary’s
Securities in an amount that is proportionate to (or less than proportionate to)
to the Distributions made to each Subsidiary that is, directly or indirectly,
wholly-owned by Ultimate Parent on a proportionate or less than proportionate
basis (determined according to such other owners’ and such wholly-owned
Subsidiaries’ proportionate ownership of the Securities of the Subsidiary making
the Distribution); (b) any Subsidiary of Ultimate Parent that is or intends to
be a Real Estate Investment Trust, a Business Development Company or any other
entity whose tax treatment is dependent on distributions of income can make such
Distributions that are necessary to enable such Subsidiary to maintain such tax
treatment; and (c) in no event will Borrower be permitted to redeem, repurchase
or otherwise acquire its outstanding Securities (i) if an Event of Default orany
Subsidiary of Ultimate Parent may make Distributions to Ultimate Parent solely
for the purpose of permitting Ultimate Parent to pay dividends to the holders of
its Securities that have been previously declared by Ultimate Parent so long as
such Distribution would have been permitted to be made by such Subsidiary on the
date Ultimate Parent declared such dividends (and notwithstanding any
intervening Event of Default, Unmatured Event of Default has occurred and is
continuing or would result therefrom, or (ii) to the extent that the aggregate
amount paid by Borrower in connection with all such redemptions, repurchases or
other acquisitions of its Securities (after giving effect to the proposed
redemption, repurchase or other acquisition) would exceed $5,000,000.or other
event occurring after such declaration date).

 

6.6     Restriction on Fundamental Changes. Change its name, change the nature
of its business from that conducted by the Loan Parties on the date of this
Agreement (and other ancillary businesses reasonably related thereto), enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its partnership interests (whether limited or general) or membership
interests, as applicable, or convey, sell, assign, lease, transfer, or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or Assets, whether now owned or hereafter
acquired except:

 

(a)     (jj) Borrowerany Loan Party or any of its Subsidiaries may sell Assets
in accordance with the provisions of Section 6.7 hereof;

 

(kk)     [Intentionally omitted.]

 

52

--------------------------------------------------------------------------------

 

 

(ll)     Borrower or any of its Subsidiaries may offer or sell its membership
interests to its employees so long as the aggregate voting power of the
membership interests purchased by such employees does not exceed 49% of the
aggregate voting power of the membership interests of each of Borrower or any of
its Subsidiaries, as applicable;

 

(b)     (mm) upon 10 days prior written notice to Agent, Borrowerany Loan Party
or any its Subsidiaries may change its name;

 

(c)     (nn) Any Subsidiary of BorrowerUltimate Parent may merge into another
Subsidiary, of Ultimate Parent; provided that (x) if any Subsidiary may merge
withthat is not a Guarantor, as long as the merges with any Guarantor is the
surviving entity and Borrower and JMP Holdings, Inc. may merge, so long as (x) a
Change of Control Event does not result therefrom and (y) the survivor thereof
assumes, then the surviving entity shall either be such Guarantor or shall
comply with the requirements of Section 5.7 and (y) if any Subsidiary merges
with Borrower, then the surviving entity shall either be Borrower or shall
assume Borrower’s obligations under the Loan Documents and agrees to be bound
hereby and thereby; and

 

(fd)     Any Guarantor or JMP Securities may enter into a recapitalization with
respect to its membership interests or Securities, so long as Borrowera Loan
Party remains the managing member of such Subsidiary and holds a
majorityGuarantor or JMP Securities and all of the voting interest in such
SubsidiaryGuarantor or JMP Securities.

 

6.7     Sale of Assets. Sell, assign, transfer, convey, or otherwise dispose of
all or any part of its Assets, whether now owned or hereafter acquired, except
for:

 

(a)     the sale or other disposition of any of the businesses or Assets of
Borrower(other than CLO Preference Shares) of any Loan Party or any of its
Subsidiaries in the ordinary course of business, for not less than the fair
value thereof, to the extent that the fair market value of the foregoing does
not exceed $5,000,000 in the aggregate in any fiscal year (other than sales and
dispositions of Investments by JMP Securities in publicly traded securities in
the ordinary course of business);

 

(b)     involuntary sales or other involuntary dispositions of any of the
businesses or Assets of Borrowerany Loan Party or any of its Subsidiaries;

 

(c)     dispositions of Cash Equivalents for not less than the fair market value
thereof; and

 

(d)     dispositions by any Subsidiary of Ultimate Parent (other than a Loan
Party) to another Subsidiary of Ultimate Parent, Borrower or a Guarantor,
dispositions by Borrower to a Guarantor organized under the laws of a state
within the United States and dispositions by a Guarantor to Borrower. or to any
other Guarantor;

 

(e)     Permitted Liens, Permitted Investments, Distributions permitted under
Section 6.5 and transactions permitted under Section 6.6;

 

(f)     issuance or dispositions of any Securities issued by any Guarantor that,
as of the date of such issuance or disposition, is a Specified Guarantor, so
long as (i) the proceeds of any such disposition or issuance shall be paid to a
Loan Party, (ii) that any such issuance or disposition is for fair market value
and (iii) the Specified Guarantors whose Securities were issued or were disposed
of in reliance on this clause (f) in any trailing twelve-month period in the
aggregate do not have assets with a book value greater than $10,000,000; and

 

53

--------------------------------------------------------------------------------

 

 

(g)     sales and dispositions of Investments by JMP Securities in publicly
traded securities in the ordinary course of business.

 

If the Securities of a Specified Guarantor are issued or disposed of in a
transaction permitted under clause (f) above, unless otherwise agreed by
Borrower and Agent, such Specified Guarantor shall be automatically released
from its obligations under its Guaranty and the other Loan Documents to which it
is a party, and Agent’s Lien on the assets of such Specified Guarantor created
under any of the Loan Documents shall be automatically released and terminated.
Agent shall take such actions as are necessary to effect and evidence each
release described in this paragraph.

 

6.8     Transactions with Shareholders and Affiliates. Enter into or permit to
exist, directly or indirectly, any transaction (including the purchase, sale,
lease, or exchange of any Asset or the rendering of any service) with any holder
of 5% or more of any class of equity interestsSecurities of Borrower or any of
its Subsidiaries or Affiliates, or with any Affiliate of Borrower or of any such
holder, on terms that are less favorable to Borrowera Loan Party or any of its
Subsidiaries than those terms that might be obtained at the time from Persons
who are not such a holder, Subsidiary, or Affiliate, or if such transaction is
not one in which terms could be obtained from such other Person on terms that
are not negotiated in good faith on an arm’s length basis.

 

6.9     Conduct of Business. Engage in any business other than the businesses in
which it is permitted to conduct under its Governing Documents, or any
businesses or activities substantially similar or related thereto.

 

6.10     Amendments or Waivers of Certain Documents; Actions Requiring the
Consent of Agent. Without the prior written consent of Agent which consent shall
not unreasonably be withheld, agree to any amendment to or waiver of the terms
or provisions of its Governing Documents except for: (i) immaterial amendments
or waivers permitted by such Governing Documents not requiring the consent of
the holders of the Securities in Borrower or the applicable Subsidiaryany Loan
Party or any of its Subsidiaries, as applicable; (ii) amendments or waivers
which would not, either individually or collectively, be materially adverse to
the interests of the Lender Group, Borrower or the applicable Subsidiary; or
(iii) amendments required to permit the consummation of a transaction permitted
by Section 6.6.

 

6.11     Use of Proceeds. Use the proceeds of (i) up to $5,000,000 of any
Revolving Loans made hereunder for any purpose other than, consistent with the
terms and conditions hereof, to fund the Permitted Investments described in
clauses (d), (g), (i), (j), (k), (l) and (m), to the extent that (except in the
case of clauses (g) and (i)) (1) such amounts are used to make Investments in a
CLO Entity, (2) the proceeds of such Investments are used by the recipient of
such Investments, directly or indirectly, to fund or acquire loans made to
Persons who are not Affiliates of Borrower, (3) any repayment of any such loans
that are funded or acquired with the proceeds of a Revolving Loan are used
either to fund or acquire additional loans described in subclause (2) above or
to fund a distribution to the holders of the applicable CLO Entity’s CLO Notes
(with any such distribution that is received by Ultimate Parent or any of its
Subsidiaries being paid promptly in immediately available funds to a Loan Party)
and (4) any distributions on account of such Investments (to the extent such
Investments are funded with the proceeds of Revolving Loans) are distributed to
a Loan Party; provided, however, that up to $5,000,000 of Revolving Loans may be
used, on a revolving basis and consistent with the terms and conditions hereof,
to fund Permitted Investments, to fund Permitted Acquisitions and to fund
Borrower’s working capital needs in the ordinary course of its business, and
(ii) all other Revolving Loans made hereunder for any purpose other than by
Borrower to make Investments in Harvest and by Harvest to make Investments in
loans that are made to Persons that are not Affiliates of Borrower.

 

54

--------------------------------------------------------------------------------

 

 

6.12     Misrepresentations. Furnish Agent any certificate or other document
required hereunder that: (a) contains any untrue statement of material fact; or
(b) omits to state a fact necessary to make it not materially misleading in
light of the circumstances under which it was furnished.

 

6.13     Margin Regulation. Use any portion of the proceeds of any of the Loans
in any manner which might cause the Borrowing, the application of such proceeds,
or the transactions contemplated by this Agreement to violate Regulations T, U
or X of the Federal Reserve Board, or any other regulation of such board, or to
violate the Exchange Act, or to violate the Investment Company Act of 1940.

 

6.14     Financial Covenants.

 

(a)     Fixed Charge Coverage Ratio. Fail to maintain for of JMPG or Ultimate
Parent, if applicable, and their respective Subsidiaries a Fixed Charge Coverage
Ratio, measured as of the last day of each fiscal quarter of JMPG or Ultimate
Parent, if applicable, during such period, for each twelve month period ending
on any such date, of at least 1.25:1.00.1.00 for any such four-quarter period.

 

(b)     [Intentionally Omitted]. Maximum Senior Leverage Ratio. Fail to maintain
a Senior Leverage Ratio, measured as of the last day of each fiscal quarter of
Ultimate Parent, of no greater than 2.25:1.00 as of the end of any such fiscal
quarter.

 

(c)     Minimum Net WorthLiquidity to Debt Service Ratio. Fail to maintain Net
Worth for JMPG or Ultimate Parent, if applicable, and their respective
Subsidiaries,a Liquidity to Debt Service Ratio, measured as of the last day of
each fiscal quarter of JMPG or Ultimate Parent, if applicable, of at least
$80,000,000.1.25:1.00 as of the end of any such fiscal quarter.

 

(d)     Minimum Interest Coverage Ratio. Fail to maintain an Interest Coverage
Ratio for JMPG or Ultimate Parent, if applicable, and their respective
Subsidiaries, measured as of the last day of each fiscal quarter of JMPG or
Ultimate Parent ending on or before March 31, 2016, if applicable during such
period, for each twelve month period ending on any such date, of at least
2.00:1.00.

 

(e)     Minimum Liquidity. Fail to maintain Liquidity for Loan Parties and their
Subsidiaries at all times of at least an amount equal to the sum of (i) the
principal amount of all outstanding Loans, plus (ii) the Letter of Credit Usage,
plus (iii) $20,000,000.

 

(d)      Minimum Net Asset Value. Fail to maintain at any time a ratio of Net
Asset Value to Total Funded Debt outstanding of at least 1.35 to 1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1     Events of Default. The occurrence of any one or more of the following
events, acts, or occurrences shall constitute an event of default (“Event of
Default”) hereunder:

 

(a)     Failure to Make Payments When Due. Borrower shall fail to pay any amount
owing hereunder with respect to the principal of any of the Loans or Obligations
in respect of Letters of Credit when such amount is due or Borrower shall fail
to pay any amount owing hereunder with respect to, interest on any of the Loans,
or with respect to any other Obligations or other amounts (including fees,
costs, or expenses) payable in connection herewith or the other Loan Documents,
within three (3) Business Days of the date when such amount is due, whether at
stated maturity, by acceleration, or otherwise;

 

55

--------------------------------------------------------------------------------

 

 

(b)     Breach of Certain Covenants.

 

(i)     Borrower shall fail to perform or comply fully with any covenant, term,
or condition contained in Sections 5.1(b) or 5.8 or Article VI; or

 

(ii)     Borrower shall fail to perform or comply fully with any covenant, term,
or condition contained in Sections 5.1(a), 5.2(a), (b), (c), (d), (e), (f), or
5.4 (except with respect to unpaid Taxes in an aggregate amount less than
$25,000), of this Agreement and such failure shall not have been remedied or
waived within 10 days after the occurrence thereof;

 

(iii)     Borrower shall fail to perform or comply fully with any covenant,
term, or condition contained in Sections 5.1(c), 5.6 or 5.7 of this Agreement
and such failure shall not have been remedied or waived within 20 days after the
occurrence thereof (except with respect to any Foreign Subsidiary in connection
with Section 5.7, in which case such cure period shall be 30 days);

 

(iv) Borrower shall fail to perform or comply fully with any covenant, term, or
condition contained in Section 5.4 (with respect to unpaid Taxes in an aggregate
amount less than $25,000) of this Agreement and such failure shall not have been
remedied or waived within 30 days after the occurrence thereof

 

(v) Borrower or any Guarantor shall fail to perform or comply fully with any
other covenant, term, or condition contained in this Agreement or other Loan
Documents (other than any Bank Product Agreement with respect to Credit Card
Services), to which it is a party and such failure shall not have been remedied
or waived within 45 days after the occurrence thereof; provided, however, that
this clause (iv) shall not apply to: (1) the covenants, terms, or conditions
referred to in any other subsections of this Section 7.1; or (2) the covenants,
terms, or conditions referred to in clauses (i), (ii), (iii) or (iv) above of
this subsection (b);

 

(c)     Breach of Representation or Warranty. Any financial statement,
representation, warranty, or certification made or furnished by Borrower under
this Agreement or in any statement, document, letter, or other writing or
instrument furnished or delivered by or on behalf of Borrower or any Guarantor
to Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document to which it is a party, or as an inducement to the Lender
Group to enter into this Agreement or any other Loan Document shall have been
false, incorrect, or incomplete when made, effective, or reaffirmed, as the case
may be in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof);

 

(d)     Involuntary Bankruptcy.

 

(i)     If an Insolvency Proceeding is commenced against Borrower or any of its
Subsidiaries under any other applicable law and any of the following events
occur: (1) such Person consents to the institution of such Insolvency Proceeding
against it; (2) the petition commencing the Insolvency Proceeding is not timely
controverted; (3) the petition commencing the Insolvency Proceeding is not
dismissed within 45 days of the date of the filing thereof; provided, however,
that, during the pendency of such period, the Lender Group shall be relieved of
its obligation to make additional Loans; (4) an interim trustee is appointed to
take possession of all or a substantial portion of the Assets of Borrower or any
of its Subsidiaries; or (5) an order for relief shall have been issued or
entered therein;

 

(ii)     A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer having similar powers over Borrower or any of its Subsidiaries to
take possession of all or a substantial portion of its Assets shall have been
entered and, within 45 days from the date of entry, is not vacated, discharged,
or bonded against, provided, however, that, during the pendency of such period,
the Lender Group shall be relieved of its obligation to make additional Loans;

 

56

--------------------------------------------------------------------------------

 

 

(e)     Voluntary Bankruptcy. Borrower or any of its Subsidiaries shall
institute an Insolvency Proceeding; Borrower or any of its Subsidiaries shall
file a petition, answer, or complaint or shall otherwise institute any similar
proceeding under any other applicable law, or shall consent thereto; Borrower or
any of its Subsidiaries shall consent to the conversion of an involuntary case
to a voluntary case; or Borrower or any of its Subsidiaries shall consent or
acquiesce to the appointment of a receiver, liquidator, sequestrator, custodian,
trustee, or other officer with similar powers to take possession of all or a
substantial portion of its Assets; Borrower or any of its Subsidiaries shall
generally fail to pay debts as such debts become due or shall admit in writing
its inability to pay its debts generally; or Borrower or any of its Subsidiaries
shall make a general assignment for the benefit of creditors;

 

(f)     Dissolution. Any order, judgment, or decree shall be entered decreeing
the dissolution of Borrower, any Guarantor or JMP Securities, and such order
shall remain undischarged or unstayed for a period in excess of 45 days;

 

(g)     Change of Control. A Change of Control Event shall occur;

 

(h)     Judgments and Attachments. Borrower or any of its Subsidiaries shall
suffer any money judgment, writ, or warrant of attachment, or similar process
involving payment of money in an amount in excess of $250,000 (except to the
extent payment in full above any applicable deductible is fully covered by
insurance (so long as no reservation of rights has been made by the insurer in
connection with such coverage)), and shall not discharge, vacate, bond, or stay
the same within a period of 45 days;

 

(i)     Cross-Default. There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party and such default (a) involves amounts in
excess of $250,000 and (b) either (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by the other party thereto,
irrespective of whether exercised, to accelerate the maturity of such Borrower’s
or such Subsidiaries’ obligations thereunder or to terminate such agreement,
unless such right is waived in writing by such other party;

 

(j)     If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by any Guarantor thereunder;

 

(k)     [Intentionally Omitted.]

 

(l)     [Intentionally Omitted.]

 

(m)     If Borrower or any of its Subsidiaries makes any payment on account of
Debt that has been contractually subordinated in right of payment to the payment
of the Obligations and any other Debt evidenced by this Agreement or any other
Loan Document, except to the extent such payment is permitted by the terms of
the subordination provisions applicable to such Debt;

 

(n)     If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Assets covered hereby or thereby;

 

57

--------------------------------------------------------------------------------

 

 

(o)     Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or any Guarantor, or a proceeding shall be commenced by
Borrower or any Guarantor, or by any Governmental Authority having jurisdiction
over Borrower or any Guarantor, seeking to establish the invalidity or
unenforceability thereof, or Borrower or any Guarantor shall deny that Borrower
or any Guarantor has any liability or obligation purported to be created under
any Loan Document; or

 

(p)     If any loan under the Broker/Dealer Credit Facility remains outstanding
for more than 30 days.

 

7.2     Remedies. Upon the occurrence of an Event of Default:

 

(a)     If such Event of Default arises under subsections (d) or (e) of Section
7.1 hereof, then the Revolving Credit Facility Commitment hereunderCommitments
immediately shall automatically terminate and the unpaid principal amount of and
any accrued and unpaid interest on the Loans and any other amounts owing
hereunder or under the other Loan Documents automatically shall become
immediately due and payable, without presentment, demand, protest, notice, or
other requirements of any kind, all of which are hereby expressly waived by
Borrower; and

 

(b)     In the case of any other Event of Default, Agent may, and, at the
request of the Required Lenders, shall, by written notice to Borrower, declare
the Revolving Credit Facility Commitment hereunderCommitments terminated and the
unpaid principal amount of and any accrued and unpaid interest on the Loans and
any other amounts owing hereunder or under the Loan Documents to be, and the
same immediately shall become due and payable, without presentment, demand,
protest, further notice, or other requirements of any kind, all of which are
hereby expressly waived by Borrower.

 

Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to, and upon request of the Required Lenders shall, proceed to protect,
exercise, and enforce the Lender Group’s rights and remedies hereunder or under
the other Loan Documents, or any other rights and remedies as are provided by
law or equity. Agent may determine, in its sole discretion, the order and manner
in which Lender’s rights and remedies are to be exercised. All payments received
by Agent shall be applied in accordance with Section 2.3(a)(ii).

 

ARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1     Expenses. Irrespective of whether the transactions contemplated hereby
are consummated, Borrower agrees to pay on demand by Agent all of the Lender
Group Expenses.

 

8.2     Indemnity. In addition to the payment of expenses pursuant to Section
8.1 hereof, and irrespective of whether the transactions contemplated hereby are
consummated, Borrower agrees to indemnify, exonerate, defend, pay, and hold
harmless the Agent-Related Persons, and the Lender-Related Persons (collectively
the “Indemnitees” and individually as “Indemnitee”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, causes of action,
judgments, suits, claims, costs, expenses, and disbursements of any kind or
nature whatsoever (including, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigation, administrative, or
judicial proceeding, whether such Indemnitee shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against such
Indemnitee, in any manner relating to or arising out of this Agreement or any
other Loan Document, the use or intended use of the proceeds of the Loans or the
consummation of the transactions contemplated by this Agreement, including any
matter relating to or arising out of the filing or recordation of any of the
Loan Documents which filing or recordation is done based upon information
supplied by Borrower to Agent and its counsel (provided, that the
indemnification described herein shall not extend to disputes solely between or
among the Lenders that do not involve any acts or omissions of Borrower, it
being understood and agreed that the indemnification described herein shall
extend to Agent (but not the Lenders) relative to disputes between or among
Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand) (the “Indemnified Liabilities”); provided,
however, that Borrower shall have no obligation hereunder with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of any such Indemnitee or a material breach by such Indemnitee of the express
provisions of this Agreement. Each Indemnitee will promptly notify Borrower of
each event of which it has knowledge which may give rise to a claim under the
indemnification provisions of this Section 8.2. If any investigative, judicial,
or administrative proceeding arising from any of the foregoing is brought
against any Indemnitee indemnified or intended to be indemnified pursuant to
this Section 8.2, Borrower, will resist and defend such action, suit, or
proceeding or cause the same to be resisted and defended by counsel designated
by Borrower (which counsel shall be reasonably satisfactory to the Indemnitee or
intended Indemnitee). Each Indemnitee will use its reasonable efforts to
cooperate in the defense of any such action, writ, or proceeding. To the extent
that the undertaking to indemnify, pay, and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. The obligations of Borrower under this Section 8.2 shall survive
the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder.

 

58

--------------------------------------------------------------------------------

 

 

ARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1     Assignments and Participations.      (a)     Any Lender may assign and
delegate to one or more assignees (each an “Assignee”; provided, that none of
Borrower, any Guarantor, or any of their respective Affiliates shall be
permitted to become an Assignee) approved by Agent and Borrower ((x) such
approvals not to be unreasonably withheld, delayed, or conditioned and not to be
required in connection with assignments to other Lenders or their Affiliates,
and (y) such approval of Borrower not to be required after the occurrence and
during the continuance of an Event of Default) all, or any ratable part of all,
of the Obligations, the Revolving Credit Facility Commitments and the other
rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount of $5,000,000 (or the remaining amount of any
Lender’s Revolving Credit Facility Commitment, if less); provided, that Borrower
and Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance, fully executed and
delivered by each party thereto, and (iii) the assigning Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$3,500. Anything contained herein to the contrary notwithstanding, the payment
of any fees shall not be required if such assignment is in connection with any
merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of the assigning Lender.

 

(b)     From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
satisfying clause (a) above and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 8.2 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrower and the Assignee; provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Article 10 and Section 11.1 of this Agreement.

 

59

--------------------------------------------------------------------------------

 

 

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (vi) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(d)     Immediately upon Agent's receipt of the required processing fee payment
and the fully executed Assignment and Acceptance satisfying clause (a) above,
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Revolving Credit Facility Commitments arising therefrom. The
Revolving Credit Facility Commitment allocated to each Assignee shall reduce
such Revolving Credit Facility Commitments of the assigning Lender pro tanto.

 

(e)     Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) approved by Borrower
(such approval of Borrower (x) not to be unreasonably withheld, delayed, or
conditioned and not to be required in connection with participations to another
Lender or its Affiliates, and (y) not to be required after the occurrence and
during the continuance of an Event of Default) participating interests in its
Obligations, the Revolving Credit Facility Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Revolving Credit Facility Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrower,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, (v) no Lender shall transfer or grant any participating interest to a
Direct Competitor without the consent of Borrower (which consent of Borrower
shall not be required if an Event of Default has occurred and is continuing),
and (vi) all amounts payable by Borrower hereunder shall be determined as if
such Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrower, the collections of Borrower or its Subsidiariesfrom the Loan Parties,
the Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

 

60

--------------------------------------------------------------------------------

 

 

(f)     In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
11.11, disclose all documents and information which it now or hereafter may have
relating to BorrowerUltimate Parent and its Subsidiaries and their respective
businesses.

 

(g)     Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 C.F.R. § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

9.2     Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 9.1 hereof and, except as expressly required pursuant to Section 9.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

61

--------------------------------------------------------------------------------

 

 

ARTICLE X

 

AGENT: THE LENDER GROUP

 

10.1     Appointment and Authorization of Agent. Each Lender hereby designates
and appoints CNB as its agent under this Agreement and the other Loan Documents
and each Lender hereby irrevocably authorizes Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as such on
the express conditions contained in this Article X. The provisions of this
Article X (other than the proviso to Section 10.11(a)) are solely for the
benefit of Agent, and the Lenders, and BorrowerUltimate Parent and its
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that CNB, in
its capacity as Agent, is merely the agent of the Lenders, and only has the
contractual duties set forth herein. Except as expressly otherwise provided in
this Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, the collections of Borrower and its Subsidiariesfrom the Loan
Parties, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Loans, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the collections of Borrower and its Subsidiariesfrom the Loan Parties as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management arrangements as Agent deems necessary and appropriate in
accordance with the Loan Documents for the foregoing purposes with respect to
the Collateral and the collections of Borrower and its Subsidiariesfrom the Loan
Parties, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Borrower, the Obligations, the
Collateral, the collections of Borrower and its Subsidiariesfrom the Loan
Parties, or otherwise related to any of same as provided in the Loan Documents,
and (g) incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

 

10.2     Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

10.3     Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any SubsidiaryLoan
Party or Affiliate of Borrowera Loan Party, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

 

62

--------------------------------------------------------------------------------

 

 

10.4     Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

 

10.5     Notice of Unmatured Event of Default or Event of Default. Agent shall
not be deemed to have knowledge or notice of the occurrence of any Unmatured
Event of Default or Event of Default, except with respect to defaults in the
payment of principal, interest, fees, and expenses required to be paid to Agent
for the account of the Lenders and, except with respect to Unmatured Event of
Default or Events of Default of which Agent has actual knowledge, unless Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Unmatured Event of Default or Event of Default, and
stating that such notice is a “notice of default.” Agent promptly will notify
the Lenders of its receipt of any such notice or of any Unmatured Event of
Default or Event of Default of which Agent has actual knowledge. If any Lender
obtains actual knowledge of any Unmatured Event of Default or Event of Default,
such Lender promptly shall notify the other Lenders and Agent of such Unmatured
Event of Default or Event of Default. Each Lender shall be solely responsible
for giving any notices to its Participants, if any. Subject to Section 10.4,
Agent shall take such action with respect to such Event of Default as may be
requested by the Required Lenders in accordance with Section 7.2; provided, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Unmatured Event of Default or Event of Default as it shall deem
advisable.

 

10.6     Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrower
and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower and any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.

 

63

--------------------------------------------------------------------------------

 

 

10.7     Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
collections of Borrower and its Subsidiariesfrom the Loan Parties received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the collections of Borrower and its
Subsidiariesfrom the Loan Parties received by Agent, each Lender hereby agrees
that it is and shall be obligated to pay to or reimburse Agent for the amount of
such Lender’s Pro Rata Share thereof. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make a Loan or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

10.8     Agent in Individual Capacity. CNB and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interestsSecurities in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though CNB were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, CNB or its
Affiliates may receive information regarding Borrower or its Affiliates and any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include CNB in its individual capacity.

 

64

--------------------------------------------------------------------------------

 

 

10.9     Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall appoint a successor Agent for the Lenders. If no successor Agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders. In
any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 1010.9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor Agent has accepted appointment as Agent by the date which is 45
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

10.10     Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interestsSecurities in and generally engage in any
kind of banking, trust, financial advisory, underwriting, or other business with
Borrower and any of its Subsidiaries and Affiliates and any other Person party
to any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, such Lender
and its respective Affiliates may receive information regarding Borrower or its
Affiliates and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

10.11     Withholding Taxes.

 

(a)     (d) All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 10.11(a). If any Taxes are so levied or
imposed, Borrower agrees to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 10.11(a) after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein;
provided, that Borrower shall not be required to increase any such amounts if
the increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrower will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.

 

65

--------------------------------------------------------------------------------

 

 

(b)     (e) If a Lender claims an exemption from United States withholding tax,
Lender agrees with and in favor of Agent and Borrower, to deliver to Agent:

 

(i)     if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC) or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC and (B) a properly completed and executed IRS Form W-8BEN, before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower;

(ii)     if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

(iii)     if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower;
or

(iv)     such other form or forms, including IRS Form W-9, as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding or backup withholding tax
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(c)     (f) If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrower, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Borrower.

 

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)     (g) If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the
extent of such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 10.11(b) or 10.11(c) as no longer
valid. With respect to such percentage amount, Lender may provide new
documentation, pursuant to Sections 10.11(b) or 10.11(c), if applicable.

 

(e)     (h) If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (b)
or (c) of this Section 10.11 are not delivered to Agent, then Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

 

(f)     (i) If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent did not properly withhold tax
from amounts paid to or for the account of any Lender due to a failure on the
part of the Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 10.11,
together with all costs and expenses (including attorneys fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation or replacement of Agent.

 

66

--------------------------------------------------------------------------------

 

 

(g)     The provisions of this Section 10.11 to the contrary notwithstanding,
Borrower shall not be required to indemnify any Lender, or pay any additional
amounts to any Lender, in respect of United States Federal withholding tax
pursuant to this Section 10.11 to the extent that (i) the obligation to withhold
amounts with respect to United States Federal withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of a
Participant, on the date such Participant became a holder of a participation
interest with respect to the Obligations or the Revolving Credit Facility
Commitment) or (ii) the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with the provisions of clause
(b) above.

 

10.12     Collateral Matters.

 

(a)     (j) The Lenders hereby irrevocably authorize Agent, at its option and in
its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Revolving Credit Facility Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or requested in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which neither Borrower nor any Subsidiary of Borrowerno
Loan Party owned any interest at the time the Agent’s Lien was granted nor at
any time thereafter, or (iv) constituting property leased to Borrower or its
Subsidiariesa Loan Party under a lease that has expired or is terminated in a
transaction permitted under this Agreement. or (v) constituting property of a
Specified Guarantor to the extent required by the last paragraph of Section 6.7.
Except as provided above, Agent will not contractually subordinate any of
Agent’s Liens, without the prior written authorization of (A) if, with respect
to the Collateral, the release or contractual subordination is with respect to
all or substantially all of the Collateral, all of the Lenders, or (B)
otherwise, the Required Lenders. Upon request by Agent or Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 10.12;
provided, that (1) Agent shall not be required to execute any document necessary
to evidence such release on terms that, in Agent’s opinion, would expose Agent
to liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(b)     Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected, or insured or has been encumbered, or that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

 

67

--------------------------------------------------------------------------------

 

 

10.13     Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)     (k) Each of the Lenders agrees that it shall not, until an Event of
Default has occurred and is continuing, without the express written consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the written request of Agent, set off against the Obligations, any amounts owing
by such Lender to Borrower or any deposit accounts of Borrower now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent (which request
shall not be made by Agent unless an Event of Default has occurred and is
continuing), take or cause to be taken any action, including, the commencement
of any legal or equitable proceedings, to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

 

(b)     If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

10.14     Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the California Uniform Commercial Code, as in
effect from time to time, can be perfected only by possession or control. Should
any Lender obtain possession or control of any such Collateral, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor shall
deliver possession or control of such Collateral to Agent or in accordance with
Agent’s instructions.

 

10.15     Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

 

10.16     Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

68

--------------------------------------------------------------------------------

 

 

10.17     Field Examinations and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information. By becoming a party to
this Agreement, each Lender:

 

(a)     (l) is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination or examination
report (each a “Report” and collectively, “Reports”) prepared by Agent, and
Agent shall so furnish each Lender with such Reports,

 

(b)     (m) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)     (n) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
examination will inspect only specific information regarding Borrower and will
rely significantly upon the Books, as well as on representations of Borrower’s
personnel,

 

(d)     (o) agrees to keep all Reports and other material, non-public
information regarding BorrowerUltimate Parent and its Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.11, and

 

(e)     (p) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender, and (z) any time that Agent renders to Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

 

10.18     Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Revolving Credit Facility Commitments, to make an amount of such credit not to
exceed, in principal amount, at any one time outstanding, the amount of their
respective Revolving Credit Facility Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
10.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf in
connection with its Revolving Credit Facility Commitments, nor to take any other
action on its behalf hereunder or in connection with the financing contemplated
herein.

 

69

--------------------------------------------------------------------------------

 

 

10.19     Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Paul Hastings
only has represented and only shall represent CNB in its capacity as Agent and
as a Lender. Each other Lender hereby acknowledges that Paul Hastings does not
represent it in connection with any such matters.

 

10.20     Prohibited Event. In the event a Lender notifies Agent that,
subsequent to the Closing Date, such Lender or any of its Affiliates: (i) has
become a fiduciary with respect to any ERISA Partner in connection with its
investment in Borrower or this transaction, or (ii) has acquired any
discretionary authority or control with respect to any ERISA Partner’s
investment in Borrower, or renders any investment advice (within the meaning of
29 C.F.R. § 2510.3-21(c) or any successor regulation of the United States
Department of Labor under ERISA) with respect to such investment, the parties
hereby agree that the event described in clause (i) or (ii) above (the
“Prohibited Event”) shall be deemed to have caused a prohibited transaction
under Section 406(a) of ERISA or Section 4975(c)(1)(A), (B), (C) or (D) of the
IRC, with respect to the transactions described in this Agreement, and the
parties to this Agreement shall cooperate with each other to correct such deemed
prohibited transaction in accordance with Section 4975(f)(5) of the IRC or
otherwise. Notwithstanding anything in this Agreement to the contrary, any such
correction shall prevent such Lender from receiving any direct or indirect fees,
loan repayments, or any other benefits from such ERISA Partner. If Agent
determines at any time in its reasonable discretion that any of the corrections
described herein are insufficient to correct any deemed prohibited transaction
in accordance with Section 4975(f)(5) of the IRC or otherwise, then the parties
shall also cooperate to replace such affected Lender.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1     No Waivers, Remedies. No failure or delay on the part of Agent or any
Lender, or the holder of any interest in this Agreement in exercising any right,
power, privilege, or remedy under this Agreement or any of the other Loan
Documents shall impair or operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power, privilege, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege, or remedy. The waiver of any such right, power, privilege, or remedy
with respect to particular facts and circumstances shall not be deemed to be a
waiver with respect to other facts and circumstances. The remedies provided for
under this Agreement or the other Loan Documents are cumulative and are not
exclusive of any remedies that may be available to Agent or any Lender, or the
holder of any interest in this Agreement at law, in equity, or otherwise.

 

70

--------------------------------------------------------------------------------

 

 

11.2     Waivers and Amendments.

 

(a)     (q) No amendment, modification, restatement, supplement, termination, or
waiver of or to, or consent to any departure from, any provision of this
Agreement or the other Loan Documents (other than the Fee Letter), shall be
effective unless the same shall be in writing and signed by or on behalf of the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
that no such waiver, amendment, or consent shall, unless in writing and signed
by all of the Lenders affected thereby and Borrower, do any of the following:

 

(i)     increase or extend any Commitment of any Lender; provided, that no
amendment, modification or waiver of any condition precedent, covenant, Event of
Default or Unmatured Event of Default shall constitute an increase in any
Commitment of any Lender,

(ii)     postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5 (which waiver shall be effective with the
written consent of Required Lenders),

(iv)     change the Pro Rata Share that is required to take any action
hereunder,

(v)     amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(vi)     other than as permitted by Section 10.12, release the Agent’s Lien in
and to any of the Collateral,

(vii)     amend Section 9.1(a) to permit Borrower, any Guarantor, or any of
their respective Affiliates to be permitted to become an Assignee,

(viii)     change the definition of “Required Lenders” or “Pro Rata Share”, or

(ix)     other than as permitted by Section 10.12, release Borrower from any
obligation for the payment of money.

(b)     (r) No amendment, waiver, modification, or consent shall amend, modify,
or waive (i) the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrower (and shall not require
the written consent of any of the Lenders), and (ii) any provision of Section 10
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, Borrower, and
the Required Lenders.

 

(c)     (s) No amendment, waiver or consent shall, unless in writing and signed
by Agent, affect the rights or duties of Agent under this Agreement or any other
Loan Document. The foregoing notwithstanding, any amendment, modification,
waiver, consent, termination, or release of, or with respect to, any provision
of this Agreement or any other Loan Document that relates only to the
relationship of the Lender Group among themselves, and that does not affect the
rights or obligations of Borrower, shall not require consent by or the agreement
of Borrower.

 

(d)     (t) [Intentionally Omitted].

 

71

--------------------------------------------------------------------------------

 

 

(e)     (u) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of one or more other Lenders, (ii) any
Lender becomes a Defaulting Lender, (iii) any Lender is unable to make, maintain
or fund LIBOR Rate Loans, or (iv) Borrower is required to make additional
payments to a Lender or Governmental Authority under Section 10.11 (any such
Lender replaced pursuant to this subsection (e) shall be referred to as a
“Replaced Lender”); then Agent, upon at least five Business Days prior
irrevocable notice to the Replaced Lender, may permanently replace the Replaced
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Replaced Lender shall have no right to refuse to be replaced hereunder. Such
notice to replace the Replaced Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given. Prior to the effective date of such replacement, the
Replaced Lender and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Replaced Lender being repaid its
share of the outstanding Obligations (including an assumption of its Pro Rata
Share of the Risk Participation Liability) without any premium or penalty of any
kind whatsoever. If the Replaced Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Replaced Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Replaced Lender shall be
made in accordance with the terms of Section 9.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitment,
and the other rights and obligations of the Replaced Lender hereunder and under
the other Loan Documents, the Replaced Lender shall remain obligated to make the
Replaced Lender’s Pro Rata Share of Loans.

 

11.3     Notices. All notices, demands, instructions, requests, and other
communications required or permitted to be given to, or made upon, any party
hereto shall be in writing and (except for financial statements and other
related informational documents to be furnished pursuant hereto which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as Borrower or
Lender, as applicable, may designate to each other in accordance herewith), or
telefacsimile and shall be deemed to be given for purposes of this Agreement on
the day that such writing is received by the Person to whom it is to be sent
pursuant to the provisions of this Agreement. Unless otherwise specified in a
notice sent or delivered in accordance with the foregoing provisions of this
Section 11.3, notices, demands, requests, instructions, and other communications
in writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective email addresses or telefacsimile
numbers) indicated on Exhibit 11.3 attached hereto.

 

11.4     Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns; provided, however, that (i) Borrower may not assign or transfer any
interest or rights hereunder without the prior written consent of Agent and the
Lenders and any such prohibited assignment or transfer shall be absolutely void,
and (ii) Agent may assign and delegate all or any portion of its rights and
duties under this Agreement and the other Loan Documents to one or more
assignees with the prior written consent (such consent not be unreasonably
withheld or delayed) of Borrower; provided, that no consent of Borrower shall be
required (1) if an Event of Default has occurred and is continuing.

 

11.5     Headings. Article and section headings used in this Agreement and the
table of contents preceding this Agreement are for convenience of reference only
and shall neither constitute a part of this Agreement for any other purpose nor
affect the construction of this Agreement.

 

11.6     Execution in Counterparts; Effectiveness. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original and all of which, when taken together, shall constitute
but one and the same agreement. Delivery of an executed counterpart of this
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall deliver an
original executed counterpart of this Agreement, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

72

--------------------------------------------------------------------------------

 

 

11.7     GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN
DOCUMENT: (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF CALIFORNIA; AND (B) THE VALIDITY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA.

 

11.8     JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE
PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY
MEMBER OF THE LENDER GROUP, OR BORROWER IN CONNECTION WITH THIS AGREEMENT, THE
REVOLVING CREDIT FACILITY NOTE, OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA. BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO
THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE
THAT THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA SHALL HAVE
IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE REVOLVING CREDIT FACILITY NOTE, OR THE OTHER LOAN DOCUMENTS. TO
THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS INDICATED ON EXHIBIT
11.3 ATTACHED HERETO.

 

11.9     WAIVER OF TRIAL BY JURY. BORROWER AND EACH MEMBER OF THE LENDER GROUP,
TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY
WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, BORROWER AND EACH MEMBER OF THE
LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.9
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES
HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

73

--------------------------------------------------------------------------------

 

 

11.10     Independence of Covenants. All covenants under this Agreement and
other Loan Documents shall be given independent effect so that if a particular
action or condition is not permitted by any one covenant, the fact that it would
be permitted by another covenant, shall not avoid the occurrence of an Event of
Default or Unmatured Event of Default if such action is taken or condition
exists.

 

11.11     Confidentiality. Agent and Lenders, each individually (and not jointly
or jointly and severally) agree that material, non-public information regarding
BorrowerUltimate Parent and its Subsidiaries, their operations, assets, and
existing and contemplated business plans shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (a) to counsel
for and other advisors, accountants, auditors, and consultants to any member of
the Lender Group, (b) to Subsidiaries and Affiliates of any member of the Lender
Group, provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 11.11,
(c) as may be requested by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (d) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (e) as may be agreed to in advance by BorrowerUltimate Parent or its
Subsidiaries or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (f) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by Agent or the Lenders or any of their respective
Subsidiaries or Affiliates), (g) in connection with any assignment, prospective
assignment, sale, prospective sale, participation or prospective participations,
or pledge or prospective pledge of any Lender’s interest under this Agreement,
provided that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section, and (h) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 11.11
shall survive for 2 years after the payment in full of the obligations of
Borrower under this Agreement.

 

11.12     Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any Guarantor or the transfer to the Lender
Group of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if the
Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the advice of counsel, then, as to
any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrower or any Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

 

11.13     Complete Agreement. This Agreement, together with the exhibits hereto,
the Disclosure Statement, and the other Loan Documents is intended by the
parties hereto as a final expression of their agreement and is intended as a
complete statement of the terms and conditions of their agreement with respect
to the subject matter of this Agreement.

 

74

--------------------------------------------------------------------------------

 

 

11.14     USA PATRIOT Act. Each Lender hereby notifies Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Patriot Act. In addition, if Agent is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties, and (b) OFAC/PEP
searches, and customary individual background checks for the Loan Parties’
senior management and key principals, and Borrower agrees to cooperate in
respect of the conduct of such searches and further agrees that the reasonable
costs and charges for such searches shall constitute Lender Group Expenses
hereunder and be for the account of Borrower.

 

11.15     No Novation. This Agreement does not extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement or
discharge or release the obligations or the liens or priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement, the other Original Loan
Documents or instruments securing the same, which shall remain in full force and
effect, except as modified hereby or by instruments executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of Borrower or any Guarantor from any of its
obligations or liabilities under the Existing Credit Agreement or any of the
security agreements, pledge agreements, mortgages, guaranties or other loan
documents executed in connection therewith. Borrower hereby (a) confirms and
agrees that each Original Loan Document to which it is a party that is not being
amended and restated concurrently herewith is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Closing Date, all references in any such Original Loan
Document to “the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement; and (b)
confirms and agrees that to the extent that any such Original Loan Document
purports to assign or pledge to Agent or to grant to Agent a security interest
in or lien on, any collateral as security for the obligations of Borrower or any
other Loan Party, as the case may be, from time to time existing in respect of
the Existing Credit Agreement or the Original Loan Document, such pledge or
assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects with respect to this Agreement and the Loan Documents.

 

[Signature pages follow.]

 

75

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

JMP GROUP LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Raymond Jackson

 

 

 

Chief Financial Officer

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

CITY NATIONAL BANK,

a national banking association, as Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Eric Lo

 

 

 

Vice President

 

 

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

Form of Assignment and Acceptance Agreement

 

Exhibit C-1

Form of Compliance Certificate

 

Exhibit R-1

Form of Request for Borrowing

 

Exhibit R-2

Form of Request for Conversion/Continuation

 

Exhibit 11.3

Addresses and Information for Notices

 

Schedule A-1

Agent’s Account

 

Schedule C-1

Lenders’ Commitments

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

REAFFIRMATION AND CONSENT

 

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in (a) that certain Second Amended and Restated
Credit Agreement entered into between JMP HOLDING LLC, formerly known as JMP
Group LLC, a Delaware limited liability company (“Borrower”), the lenders from
time to time party to the below-defined Credit Agreement (together with their
respective successors and assigns, each a “Lender” and collectively, the
“Lenders”), and CITY NATIONAL BANK, a national banking association (“CNB”), as
the administrative agent for the Lenders, (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), dated as of April 30,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), (b) that certain Amendment Number One to Second
Amended and Restated Credit Agreement, dated as of April 25, 2016 (the “First
Amendment”) by and among Borrower, Agent and the Lenders, (c) that certain
Amendment Number Two to Second Amended and Restated Credit Agreement, dated as
of August 24, 2016 (the “Second Amendment”) by and among Borrower, Agent and the
Lenders, (d) that certain Amendment Number Three to Second Amended and Restated
Credit Agreement, dated as of May 12, 2017 (“Third Amendment”) by and among
Borrower, Agent and the Lenders, (e) that certain Amendment Number Four to
Second Amended and Restated Credit Agreement, dated as of August 6, 2018 (the
“Fourth Amendment”) by and among Borrower, Agent and Lenders, and (f) that
certain Amendment Number Five to Second Amended and Restated Credit Agreement,
dated as of July 1, 2019 (the “Amendment”) by and among Borrower, Agent and
Lenders. The undersigned hereby (a) represents and warrants to Agent and the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent are within its powers, have been duly authorized by all necessary
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the transactions contemplated by the
Amendment and by each amendment to any Loan Document executed on or before the
date hereof; (c) acknowledges and reaffirms its obligations owing to Agent and
the Lenders under any Loan Documents to which it is a party; and (d) agrees that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each
understands that Agent and the Lenders have no obligation to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or electronic
mail also shall deliver an original executed counterpart of this Reaffirmation
and Consent but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this
Reaffirmation and Consent. This Reaffirmation and Consent shall be governed by
the laws of the State of California.

 

[Signature pages to follow.]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

 

HARVEST CAPITAL STRATEGIES LLC, 

 

  a Delaware limited liability company  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title: 

 

 

 

 

 

 

         

JMP ASSET MANAGEMENT INC.,

    a Delaware limited liability company                     By:       Title:  
                    JMP CREDIT ADVISORS LLC,     a Delaware limited liability
company                     By:       Title:                       JMP
INVESTMENT HOLDINGS LLC,     a Delaware limited liability company              
      By:        Title:                       JMP ASSET MANAGEMENT LLC,     a
Delaware limited liability company                     By:        Title:    

 

 

 

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT]

 

 

--------------------------------------------------------------------------------

 

 

 

JMP CAPITAL LLC,

 

  a Delaware limited liability company  

 

 

 

 

 

 

 

 

 

By:

 

 

  Title:                       JMP CAPITAL I MANAGING MEMBER LLC,     a Delaware
limited liability company                     By:       Title:                  
    HARVEST CAPITAL STRATEGIES HOLDINGS LLC,     a Delaware limited liability
company                     By:       Title:                       JMP REALTY I
LLC,     a Delaware limited liability company                     By:      
Title:                       JMP REALTY II LLC,     a Delaware limited liability
company                     By:       Title:                       JMP GROUP
INC.,     a Delaware corporation                     By:       Title:    

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

(attached)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

 

[on JMP Group letterhead]

 

 

To:     City National Bank, as Agent

555 South Flower Street, 24th Floor

Los Angeles, California 90071

Attn: Eric Lo

 

 

Re:     Compliance Certificate dated                           

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 30, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) by and among JMP HOLDING
LLC, formerly known as JMP Group LLC, a Delaware limited liability company
(“Borrower”), the lenders identified on the signature pages thereof (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and CITY NATIONAL BANK, a national banking association, as administrative agent
for the Lenders and the Bank Product Providers (in such capacity, together with
its successors and assigns, if any, in such capacity, “Agent”) and as lead
arranger. Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

 

The undersigned officer of Ultimate Parent, not in his/her individual capacity
but solely in his/her capacity as an officer of Ultimate Parent, hereby
certifies that:

 

1.     The financial statements of Ultimate Parent and its Subsidiaries
furnished in Schedule 1 attached hereto (the “Financial Statements”), have been
prepared in accordance with GAAP (except for the lack of footnotes and being
subject to year-end audit adjustments) and fairly present in all material
respects the financial condition of Ultimate Parent and its Subsidiaries as of
the dates and for the periods covered by such financial statements.

 

2.     Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review of the activities of
Ultimate Parent and its Subsidiaries during the accounting period covered by the
Financial Statements, with a view to determining whether the Loan Parties have
fulfilled all of their respective obligations under the Loan Documents.

 

3.     Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes an Unmatured Event of Default
or Event of Default, except for such conditions or events listed on Schedule 2
attached hereto, specifying the nature and period of existence thereof and the
actions Ultimate Parent and its Subsidiaries have taken, are taking, or propose
to take with respect thereto.

 

 

--------------------------------------------------------------------------------

 

 

4.     Without limiting the generality of the foregoing, except for such
conditions or events listed on Schedule 2 attached hereto, Borrower is in
compliance with the covenants contained in Section 6.14 of the Credit Agreement
as demonstrated on Schedule 3 hereof as of the end of the period specified in
Schedule 3 hereof and as supported by reasonably detailed calculations set forth
on Schedule 3A hereof.

 

5.     Attached hereto on Schedule 4 is a description of all material Contingent
Obligations of Ultimate Parent and its Subsidiaries that could reasonably be
expected to result in payments (individually or in the aggregate) of greater
than $5,000,000.

 

6.     Except as set forth on Schedule 5 hereto, the Loan Parties have
negotiated all transactions described in Section 6.8, other than transactions in
de minimis amounts, in good faith and on an arm’s length basis.

 

7.     Attached hereto on Schedule 6 is a list of each Subsidiary formed or
acquired by Ultimate Parent or its Subsidiaries that Borrower elects to
designate as an Excluded Subsidiary.

 

[Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
officer of Ultimate Parent, not in his/her individual capacity but solely in
his/her capacity as an officer of Ultimate Parent, this _____ day of
_____________, _____.

 

 

 

JMP HOLDING LLC, formerly known as JMP Group LLC, 

 

  a Delaware limited liability company, as Ultimate Parent  

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Financial Statements

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Unmatured Event of Default or Event of Default

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Financial Covenants

 

 

1.

Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, measured as of the
last day of the Ultimate Parent’s fiscal quarter ending _________ __, ____ is
_____:1:00, which Fixed Charge Coverage Ratio [is/is not] greater than or equal
to the Fixed Charge Coverage Ratio required by Section 6.14(a) of the Credit
Agreement.

 

 

2.

Maximum Senior Leverage Ratio. The Senior Leverage Ratio, measured as of the
last day of the Ultimate Parent’s fiscal quarter ending _________ __, ____ is
____:1.00, which Senior Leverage Ratio [is/is not] less than or equal to the
Senior Leverage Ratio permitted by Section 6.14(b) of the Credit Agreement.

 

 

3.

Minimum Liquidity to Debt Service Ratio. The Liquidity to Debt Service Ratio,
measured as of the last day of the Ultimate Parent’s fiscal quarter ending
_________ __, ____ is ____:1.00, which ratio [is/is not] greater than or equal
to the Liquidity to Debt Service Ratio required by Section 6.14(c) of the Credit
Agreement.

 

 

4.

Minimum Net Asset Value. Net Asset Value measured as of the last day of the
fiscal quarter ending _________ __, ____ is $_____________. Total Funded Debt
measured as of the last day of the fiscal quarter ending _________ __, ____ is
$_______. The ratio of Net Asset Value to Total Funded Debt is ____:1.00, which
ratio [is/is not] greater than or equal to the ratio required by Section 6.14(d)
of the Credit Agreement.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3A

 

Financial Covenant Calculations

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

Contingent Obligations

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5

 

Non-Arm’s Length Transactions

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6

 

New Subsidiary Designated as “Excluded Subsidiary”

 

[Insert Name, if any]

 

 

 

 

 

 

 

Agent hereby [accepts/objects to] Borrower’s election to designate [Insert name
of Subsidiary] as an Excluded Subsidiary.

 

 

Date: ____________

CITY NATIONAL BANK,

  a national banking association, as Agent               By:     Name:    
Title:        

 